Exhibit 10.4

 

 

 

 

LOGO [g643151g1031015207271.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

September 22, 2011

as amended and restated as of March 10, 2016

and as further amended and restated as of October 30, 2018

among

AMETEK, INC.

The Foreign Subsidiary Borrowers Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

BANK OF AMERICA, N.A.,

PNC BANK, NATIONAL ASSOCIATION,

SUNTRUST BANK and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

and

U.S. BANK NATIONAL ASSOCIATION,

MIZUHO BANK (USA),

BNP PARIBAS,

NATIONAL WESTMINSTER BANK PLC

and COMMERZBANK AG, NEW YORK BRANCH

as Co-Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

PNC CAPITAL MARKETS LLC,

SUNTRUST ROBINSON HUMPHREY, INC. and

WELLS FARGO SECURITIES, LLC

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

Table Of Contents

 

          Page  

ARTICLE I Definitions

     1  

SECTION 1.01.

   DEFINED TERMS      1  

SECTION 1.02.

   CLASSIFICATION OF LOANS AND BORROWINGS      29  

SECTION 1.03.

   TERMS GENERALLY      30  

SECTION 1.04.

   ACCOUNTING TERMS; GAAP      30  

SECTION 1.05.

   INTEREST RATES; LIBOR NOTIFICATION      31  

SECTION 1.06.

   STATUS OF OBLIGATIONS      31  

SECTION 1.07.

   AMENDMENT AND RESTATEMENT OF EXISTING CREDIT AGREEMENT      31  

ARTICLE II The Credits

     32  

SECTION 2.01.

   COMMITMENTS      32  

SECTION 2.02.

   LOANS AND BORROWINGS      33  

SECTION 2.03.

   REQUESTS FOR REVOLVING BORROWINGS      33  

SECTION 2.04.

   DETERMINATION OF DOLLAR AMOUNTS      34  

SECTION 2.05.

   [INTENTIONALLY OMITTED]      34  

SECTION 2.06.

   LETTERS OF CREDIT      34  

SECTION 2.07.

   FUNDING OF BORROWINGS      40  

SECTION 2.08.

   INTEREST ELECTIONS      40  

SECTION 2.09.

   TERMINATION AND REDUCTION OF COMMITMENTS      42  

SECTION 2.10.

   REPAYMENT OF LOANS; EVIDENCE OF DEBT      42  

SECTION 2.11.

   PREPAYMENT OF LOANS      43  

SECTION 2.12.

   FEES      43  

SECTION 2.13.

   INTEREST      45  

SECTION 2.14.

   ALTERNATE RATE OF INTEREST      46  

SECTION 2.15.

   INCREASED COSTS      48  

SECTION 2.16.

   BREAK FUNDING PAYMENTS      49  

SECTION 2.17.

   TAXES      49  

SECTION 2.18.

   U.K. TAX      53  

SECTION 2.19.

   PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS      57  

SECTION 2.20.

   MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS      59  

SECTION 2.21.

   EXPANSION OPTION      60  

SECTION 2.22.

   [INTENTIONALLY OMITTED]      61  

SECTION 2.23.

   JUDGMENT CURRENCY      61  

SECTION 2.24.

   DESIGNATION OF FOREIGN SUBSIDIARY BORROWERS      61  

SECTION 2.25.

   DEFAULTING LENDERS      62  

ARTICLE III Representations and Warranties

     64  

SECTION 3.01.

   ORGANIZATION; POWERS; SUBSIDIARIES      64  

SECTION 3.02.

   AUTHORIZATION; ENFORCEABILITY      64  

SECTION 3.03.

   GOVERNMENTAL APPROVALS; NO CONFLICTS      65  

SECTION 3.04.

   FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE      65  

SECTION 3.05.

   PROPERTIES      65  

SECTION 3.06.

   LITIGATION, ENVIRONMENTAL AND LABOR MATTERS      65  

SECTION 3.07.

   COMPLIANCE WITH LAWS AND AGREEMENTS      66  

SECTION 3.08.

   INVESTMENT COMPANY STATUS      66  

SECTION 3.09.

   TAXES      66  



--------------------------------------------------------------------------------

Table Of Contents

(continued)

 

          Page  

SECTION 3.10.

   ERISA; NON-U.S. PENSION PLANS      66  

SECTION 3.11.

   DISCLOSURE      67  

SECTION 3.12.

   FEDERAL RESERVE REGULATIONS      67  

SECTION 3.13.

   LIENS      67  

SECTION 3.14.

   NO DEFAULT      67  

SECTION 3.15.

   ANTI-CORRUPTION LAWS AND SANCTIONS      67  

SECTION 3.16.

   EEA FINANCIAL INSTITUTIONS      68  

ARTICLE IV Conditions

     68  

SECTION 4.01.

   RESTATEMENT EFFECTIVE DATE      68  

SECTION 4.02.

   EACH CREDIT EVENT      69  

SECTION 4.03.

   DESIGNATION OF A FOREIGN SUBSIDIARY BORROWER      70  

ARTICLE V Affirmative Covenants

     71  

SECTION 5.01.

   FINANCIAL STATEMENTS AND OTHER INFORMATION      71  

SECTION 5.02.

   NOTICES OF MATERIAL EVENTS      72  

SECTION 5.03.

   EXISTENCE; CONDUCT OF BUSINESS      72  

SECTION 5.04.

   PAYMENT OF OBLIGATIONS      73  

SECTION 5.05.

   MAINTENANCE OF PROPERTIES; INSURANCE      73  

SECTION 5.06.

   BOOKS AND RECORDS; INSPECTION RIGHTS      73  

SECTION 5.07.

   COMPLIANCE WITH LAWS      73  

SECTION 5.08.

   USE OF PROCEEDS      74  

SECTION 5.09.

   NO DUTCH FISCAL UNITY      74  

ARTICLE VI Negative Covenants

     74  

SECTION 6.01.

   INDEBTEDNESS      74  

SECTION 6.02.

   LIENS      75  

SECTION 6.03.

   FUNDAMENTAL CHANGES AND ASSET SALES      77  

SECTION 6.04.

   SPECULATIVE SWAP AGREEMENTS      78  

SECTION 6.05.

   TRANSACTIONS WITH AFFILIATES      78  

SECTION 6.06.

   SALE AND LEASEBACK TRANSACTIONS      78  

SECTION 6.07.

   FINANCIAL COVENANTS      79  

SECTION 6.08.

   ANTI-CORRUPTION LAWS AND SANCTIONS      79  

ARTICLE VII Events of Default

     80  

ARTICLE VIII The Administrative Agent

     82  

SECTION 8.01.

   AUTHORIZATION AND ACTION      82  

SECTION 8.02.

   ADMINISTRATIVE AGENT’S RELIANCE, INDEMNIFICATION, ETC.      85  

SECTION 8.03.

   POSTING OF COMMUNICATIONS      86  

SECTION 8.04.

   THE ADMINISTRATIVE AGENT INDIVIDUALLY      87  

SECTION 8.05.

   SUCCESSOR ADMINISTRATIVE AGENT      87  

SECTION 8.06.

   ACKNOWLEDGEMENTS OF LENDERS AND ISSUING BANK      88  

SECTION 8.07.

   CERTAIN ERISA MATTERS      88  

 

2



--------------------------------------------------------------------------------

Table Of Contents

(continued)

 

          Page  

ARTICLE IX Miscellaneous

     90  

SECTION 9.01.

   NOTICES      90  

SECTION 9.02.

   WAIVERS; AMENDMENTS      91  

SECTION 9.03.

   EXPENSES; INDEMNITY; DAMAGE WAIVER      93  

SECTION 9.04.

   SUCCESSORS AND ASSIGNS      95  

SECTION 9.05.

   SURVIVAL      98  

SECTION 9.06.

   COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION      98  

SECTION 9.07.

   SEVERABILITY      99  

SECTION 9.08.

   RIGHT OF SETOFF      99  

SECTION 9.09.

   GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      99  

SECTION 9.10.

   WAIVER OF JURY TRIAL      101  

SECTION 9.11.

   HEADINGS      101  

SECTION 9.12.

   CONFIDENTIALITY      101  

SECTION 9.13.

   USA PATRIOT ACT      102  

SECTION 9.14.

   ATTORNEY REPRESENTATION      102  

SECTION 9.15.

   INTEREST RATE LIMITATION      102  

SECTION 9.16.

   NO FIDUCIARY DUTY, ETC.      102  

SECTION 9.17.

   SEVERAL LIABILITY      103  

SECTION 9.18.

   ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS      103
 

ARTICLE X Company Guarantee

     104  

 

3



--------------------------------------------------------------------------------

Table Of Contents

(continued)

 

SCHEDULES:

 

          Page Schedule 2.01A       – Commitments Schedule 2.01B       – Letter
of Credit Commitments Schedule 2.06       – Existing Letters of Credit
Schedule 3.01       – Subsidiaries Schedule 6.01       – Existing Indebtedness
Schedule 6.02       – Existing Liens EXHIBITS:       Exhibit A    –    Form of
Assignment and Assumption Exhibit B-1    –    Form of Opinion of Loan Parties’
U.S. Counsel Exhibit B-2    –    Form of Opinion of Loan Parties’ Dutch Counsel
Exhibit B-3    –    Form of Opinion of Loan Parties’ United Kingdom Counsel
Exhibit B-4    –    Form of Opinion of Loan Parties’ Canadian Counsel
Exhibit B-5    –    Form of Opinion of Loan Parties’ German Counsel Exhibit C   
–    Form of Increasing Lender Supplement Exhibit D    –    Form of Augmenting
Lender Supplement Exhibit E    –    List of Closing Documents Exhibit F-1    –
   Form of Borrowing Subsidiary Agreement Exhibit F-2    –    Form of Borrowing
Subsidiary Termination Exhibit G-1    –    Form of U.S. Tax Certificate
(Foreign Lenders That Are Not Partnerships) Exhibit G-2    –    Form of U.S. Tax
Certificate (Foreign Participants That Are Not Partnerships) Exhibit G-3    –   
Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
Exhibit G-4    –    Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships) Exhibit H-1    –    Form of Borrowing Request Exhibit H-2    –   
Form of Interest Election Request Exhibit I    –    Form of Note

 

 

4



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
September 22, 2011, as amended and restated as of March 10, 2016, and as further
amended and restated as of October 30, 2018, among AMETEK, INC., the FOREIGN
SUBSIDIARY BORROWERS from time to time party hereto, the LENDERS from time to
time party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, BANK OF
AMERICA, N.A., PNC BANK, NATIONAL ASSOCIATION, SUNTRUST BANK and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents and U.S. BANK NATIONAL
ASSOCIATION, MIZUHO BANK (USA), BNP PARIBAS, NATIONAL WESTMINSTER BANK PLC AND
COMMERZBANK AG, NEW YORK BRANCH, as Co-Documentation Agents.

WHEREAS, the Borrowers, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the Amended and
Restated Credit Agreement, dated as of September 22, 2011, as amended and
restated as of March 10, 2016 (as amended, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”);

WHEREAS, the Borrowers, the Lenders, the Departing Lenders (as hereafter
defined) and the Administrative Agent have agreed (a) to enter into this
Agreement in order to (i) amend and restate the Existing Credit Agreement in its
entirety; (ii) re-evidence the “Obligations” under, and as defined in, the
Existing Credit Agreement, which shall be repayable in accordance with the terms
of this Agreement; and (iii) set forth the terms and conditions under which the
Lenders will, from time to time, make loans and extend other financial
accommodations to or for the benefit of the Borrowers and (b) that each
Departing Lender shall cease to be a party to the Existing Credit Agreement as
evidenced by its execution and delivery of its Departing Lender Signature Page;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and modify and re-evidence
the obligations and liabilities of the Borrowers outstanding thereunder, which
shall be payable in accordance with the terms hereof; and

WHEREAS, it is also the intent of the Borrowers to confirm that all obligations
under the “Loan Documents” (as referred to and defined in the Existing Credit
Agreement) shall continue in full force and effect as modified and/or restated
by the Loan Documents (as referred to and defined herein) and that, from and
after the Restatement Effective Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.



--------------------------------------------------------------------------------

“Adjusted Covenant Period” has the meaning assigned to such term in
Section 6.07(a).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) in the case of any Eurocurrency Borrowing
denominated in a LIBOR Quoted Currency, (i) the LIBO Rate for such Interest
Period multiplied by (ii) the Statutory Reserve Rate and (b) in the case of any
Eurocurrency Borrowing denominated in Canadian Dollars, the CDOR Rate for such
Interest Period.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Restatement Effective Date, the Aggregate
Commitment is $1,500,000,000.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Canadian Dollars, (v) Japanese Yen, (vi) Swiss Francs and (vii) any other
currency (x) that is a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars, (y) for which a
LIBO Screen Rate is available in the Administrative Agent’s determination and
(z) that is agreed to by the Administrative Agent and each of the Lenders, and
with respect to any Letter of Credit, any other currency other than Dollars
which is approved by the Issuing Bank in respect of such Letter of Credit and
the Administrative Agent prior to the issuance of such Letter of Credit.

“Agreement” has the meaning assigned to such term in the introductory paragraph.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate as determined pursuant to the foregoing would be less
than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

“AMETEK B.V.” has the meaning assigned to such term in the definition of Foreign
Subsidiary Borrower.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Party” has the meaning assigned to such term in Section 8.03(c).

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.25 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, any
ABR Loan or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Facility Fee Rate”, as the case may be,
based upon the Pricing Level applicable on such date:

 

Pricing Level

   Facility Fee Rate     Eurocurrency Spread     ABR Spread  

Level I

     0.08 %      0.795 %      0 % 

Level II

     0.09 %      0.91 %      0 % 

Level III

     0.125 %      1.00 %      0 % 

Level IV

     0.15 %      1.10 %      0.10 % 

Level V

     0.20 %      1.30 %      0.30 % 

For purposes hereof: (i) Pricing Level I, Leverage Level 1 and Ratings Level A
are equivalent and correspond to each other, (ii) Pricing Level II, Leverage
Level 2 and Ratings Level B are equivalent and correspond to each other,
(iii) Pricing Level III, Leverage Level 3 and Ratings Level C are equivalent and
correspond to each other, (iv) Pricing Level IV, Leverage Level 4 and Ratings
Level D are equivalent and correspond to each other and (v) Pricing Level V,
Leverage Level 5 and Ratings Level E are equivalent and correspond to each
other.

At any time of determination, the Pricing Level shall be determined by reference
to the Leverage Level or the Ratings Level, as the Company shall from time to
time elect by written notice to the Administrative Agent, and any change in
Pricing Level resulting from such election by the Company shall be effected as
promptly as practicable by the Administrative Agent after receiving such written
election from the Company (but in any event no later than three (3) Business
Days after such receipt).

 

3



--------------------------------------------------------------------------------

Leverage Level Determination

 

Leverage Level

   Total Leverage Ratio  

Level 1

     £ 0.75 to 1.00

Level 2

    




> 0.75 to 1.00 but


£ 1.25 to 1.00


 

Level 3

    




> 1.25 to 1.00 but


£ 2.25 to 1.00

 


 

Level 4

    




> 2.25 to 1.00 but


£ 3.25 to 1.00

 


 

Level 5

     > 3.25 to 1.00  

(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Leverage Level 5 shall be
deemed applicable for the period commencing three (3) Business Days after the
required date of delivery and ending on the date which is three (3) Business
Days after the Financials are actually delivered, after which the Leverage Level
shall be determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Leverage Level then in effect shall be
effective three (3) Business Days after the Administrative Agent has received
the applicable Financials (it being understood and agreed that each change in
Leverage Level shall apply during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change); and

(iii) notwithstanding the foregoing, Leverage Level 3 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Company’s first fiscal quarter ending after the Restatement Effective
Date (unless such Financials demonstrate that Leverage Level 4 or 5 should have
been applicable during such period, in which case such other Leverage Level
shall be deemed to be applicable during such period) and adjustments to the
Leverage Level then in effect shall thereafter be effected in accordance with
the preceding paragraphs.

Ratings Level Determination

 

Ratings Level

   Index Debt Ratings
(S&P/Moody’s)  

Level A

     A/A2 or higher  

Level B

     A-/A3  

Level C

     BBB+/Baa1  

Level D

     BBB/Baa2  

Level E

    
BBB-/Baa3 or
lower  
 

 

4



--------------------------------------------------------------------------------

For purposes of the foregoing, (i) if neither Moody’s nor S&P shall have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then Ratings Level E shall
be in effect; (ii) if only one of Moody’s or S&P provides a rating for the Index
Debt, the Ratings Level corresponding to such rating shall be in effect;
(iii) if the ratings for the Index Debt established or deemed to have been
established by Moody’s and S&P shall fall within different Ratings Levels, the
Ratings Level then in effect shall be based on the higher of the two ratings
unless one of the two ratings is two or more Ratings Levels lower than the
other, in which case the Ratings Level then in effect shall be determined by
reference to the Ratings Level next above that of the lower of the two ratings;
and (iv) if the ratings established or deemed to have been established by
Moody’s or S&P for the Index Debt shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Company to the Administrative Agent and the Lenders pursuant to Section 5.01 or
otherwise. Each change in the Ratings Level shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the Ratings
Level shall be determined by reference to the rating most recently in effect
prior to such change or cessation.

“Approved Electronic Platform” has the meaning assigned to such term in
Section 8.03(a).

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Arranger” means each of JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement), PNC Capital Markets LLC, SunTrust Robinson Humphrey, Inc. and
Wells Fargo Securities, LLC in its capacity as a joint bookrunner and a joint
lead arranger hereunder.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Administrative Agent.

“Attributable Receivables Indebtedness” at any time shall mean the principal
amount of Indebtedness which (i) if a Permitted Receivables Facility is
structured as a secured lending arrangement, constitutes the principal amount of
such Indebtedness or (ii) if a Permitted Receivables Facility is structured as a
purchase agreement, would be outstanding at such time under the Permitted
Receivables Facility if the same were structured as a secured lending
arrangement rather than a purchase arrangement.

“Augmenting Lender” has the meaning assigned to such term in Section 2.21.

“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

5



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means the Company or any Foreign Subsidiary Borrower.

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit H-1.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day (i) on which banks are not
open for dealings in the relevant Agreed Currency in the London interbank market
or the principal financial center of such Agreed Currency and (ii) in connection
with any Loan

 

6



--------------------------------------------------------------------------------

denominated in Canadian Dollars, on which banks in Toronto, Ontario are
authorized or required by law to remain closed (and, if the Borrowings or LC
Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

“Canadian Borrower” means any Canadian Subsidiary that becomes a Foreign
Subsidiary Borrower pursuant to Section 2.24 and that has not ceased to be a
Foreign Subsidiary Borrower pursuant to such Section.

“Canadian Dollars” means the lawful currency of Canada.

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province or territory thereof.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Captive Insurance Subsidiary” means AMETEK (Bermuda) Ltd., a corporation
organized and existing under the laws of Bermuda.

“CDOR Rate” means, with respect to any CDOR Rate Borrowing denominated in
Canadian Dollars for any Interest Period, the Canadian dollar offered rate
which, in turn means on any day the sum of (a) the CDOR Screen Rate, at or about
10:15 a.m. Toronto local time on the first day of the applicable Interest Period
and, if such day is not a Business Day, then on the immediately preceding
Business Day (as adjusted by the Administrative Agent after 10:15 a.m. Toronto
local time to reflect any error in the posted rate of interest or in the posted
average annual rate of interest) plus (b) 0.10% per annum; provided that (x) if
the CDOR Screen Rate shall be less than zero, such rate shall be deemed to be
zero and (y) if the CDOR Screen Rate is not available on the Reuters Screen CDOR
Page on any particular day for any particular Interest Period (an “Impacted CDOR
Rate Interest Period”), then the Canadian dollar offered rate component of such
rate on that day shall be calculated as the applicable Interpolated Rate as of
such time on such day; or if such day is not a Business Day, then as so
determined on the immediately preceding Business Day.

“CDOR Screen Rate” means, for any day and time, with respect to any CDOR Rate
Borrowing and for any applicable Interest Period, the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant interest period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “CDOR Page” (or any display substituted therefore) of Reuters
Monitor Money Rates Service Reuters Screen, or, in the event such rate does not
appear on such page or screen, on any successor or substitute page or screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time, as selected by the
Administrative Agent in its reasonable discretion.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the board of

 

7



--------------------------------------------------------------------------------

directors of the Company by Persons who were neither (i) nominated by the board
of directors of the Company nor (ii) appointed by directors so nominated;
(c) the occurrence of a change in control, or other similar provision, as
defined in any agreement or instrument evidencing any Material Indebtedness
(triggering a default or mandatory prepayment, which default or mandatory
prepayment has not been waived in writing); or (d) the Company ceases to own,
directly or indirectly, 100% (other than directors’ qualifying shares) of the
ordinary voting and economic power of any Foreign Subsidiary Borrower.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 9.15.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans.

“Code” means the Internal Revenue Code of 1986.

“COLI Policy” means a corporate-owned life insurance policy held by the Company
with respect to certain of its employees.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.21 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The amount of each Lender’s Commitment as of the
Restatement Effective Date is set forth on Schedule 2.01A, or in the Assignment
and Assumption or other documentation or record (as such term is defined in
Section 9-102(a)(70) of the New York Uniform Commercial Code) contemplated
hereby pursuant to which such Lender shall have assumed its Commitment, as
applicable.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 8.03(c), including
through an Approved Electronic Platform.

“Company” means AMETEK, Inc., a Delaware corporation.

“Computation Date” is defined in Section 2.04.

 

8



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP.

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for income taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) the amount of any increase in the Company’s LIFO reserve
(exclusive of any portion thereof attributable to sales of assets) during such
period (and minus any decrease in the Company’s LIFO reserve (exclusive of any
portion thereof attributable to sales of assets) during such period),
(vi) non-cash expenses related to stock based compensation, (vii) other non-cash
charges, without in any case giving effect to the amount for such period of
gains or losses on sales of assets outside of the ordinary course of business
and (viii) other extraordinary or nonrecurring losses minus, to the extent
included in Consolidated Net Income, other extraordinary or nonrecurring gains,
all calculated for the Company and its Subsidiaries on a consolidated basis. For
the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each such period, a “Reference Period”), if at any
time during such Reference Period the Company or any Subsidiary shall have made
a Disposition or Acquisition, Consolidated EBITDA for such Reference Period
shall be calculated after giving effect thereto on a Pro Forma Basis as if such
Disposition or Acquisition occurred on the first day of such Reference Period.
As used in this definition, “Acquisition” means any acquisition of property or
series of related acquisitions of property that constitutes (i) assets
comprising all or substantially all or any significant portion of a business or
operating unit of a business, or (ii) all or substantially all of the common
stock or other Equity Interests of a Person; and “Disposition” means any
disposition of property or series of related dispositions of property that
constitutes (i) assets comprising all or substantially all of a business or
operating unit of a business, or (ii) all or substantially all or any
significant portion of the common stock or other Equity Interests of a Person.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated basis for such period
with respect to (a) all outstanding Indebtedness of the Company and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP) and (b) the interest component of all
Attributable Receivable Indebtedness of the Company and its Subsidiaries for
such period, but excluding, however, amortization of deferred financing costs to
the extent included in total interest expense, all as determined on a
consolidated basis, in each case net of the total interest income (excluding
non-cash interest income on investments issued with original issue discount) of
the Company and its Subsidiaries for such period, determined on a consolidated
basis.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.

“Consolidated Net Worth” means, as of the date of any determination thereof, the
stockholders’ equity of the Company (after deducting treasury stock) as
determined in accordance with GAAP on a consolidated basis as of such date.

 

9



--------------------------------------------------------------------------------

“Consolidated Tangible Assets” means, at any time, Consolidated Total Assets at
such time minus all amounts that would be shown on a consolidated balance sheet
of the Company prepared as of such date as goodwill or other intangible assets.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the aggregate Indebtedness
of the Company and its Subsidiaries calculated on a consolidated basis as of
such time in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Co-Documentation Agent” means each of U.S. Bank National Association, Mizuho
Bank (USA), BNP Paribas, National Westminster Bank Plc and Commerzbank AG, New
York Branch in its capacity as co-documentation agent for the credit facility
evidenced by this Agreement.

“Co-Syndication Agent” means each of Bank of America, N.A., PNC Bank, National
Association, SunTrust Bank and Wells Fargo Bank, National Association in its
capacity as co-syndication agent for the credit facility evidenced by this
Agreement.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, any Issuing Bank or any other
Lender.

“CRR” means the Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No 648/2012.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations as
of the date of certification) to fund prospective Loans and participations in
then outstanding Letters of Credit under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s

 

10



--------------------------------------------------------------------------------

receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (i) a Bankruptcy Event or
(ii) a Bail-In Action.

“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.

“Departing Lender Signature Page” means the signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Effective Date.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Dollar Amount” of any amount of any currency means, at the time of
determination thereof, (a) if such amount is expressed in Dollars, such amount,
(b) if such amount is expressed in a Foreign Currency, the equivalent of such
amount in Dollars determined by using the rate of exchange for the purchase of
Dollars with such Foreign Currency last provided (either by publication or
otherwise provided to the Administrative Agent) by the applicable Thomson
Reuters Corp. (“Reuters”) source on the Business Day (New York City time)
immediately preceding the date of determination or if such service ceases to be
available or ceases to provide a rate of exchange for the purchase of Dollars
with such Foreign Currency, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Administrative Agent in its sole discretion (or if such
service ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion)
and (c) if such amount is denominated in any other currency, the equivalent of
such amount in Dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its sole discretion.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Dutch Borrower” means any Foreign Subsidiary Borrower that is organized under
the laws of the Netherlands.

“Dutch Non-Public Lender” means: (i) until the publication of an interpretation
of “public” as referred to in the CRR by the competent authority/ies: an entity
which (x) assumes existing rights and/or obligations vis-à-vis a Dutch Borrower,
the value of which is at least EUR 100,000 (or its equivalent in another
currency), (y) provides repayable funds for an initial amount of at least EUR
100,000 (or its equivalent in another currency) or (z) otherwise qualifies as
not forming part of the public; and (ii) as soon as the interpretation of the
term “public” as referred to in the CRR has been published by the relevant
authority/ies: an entity which is not considered to form part of the public on
the basis of such interpretation.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c)

 

11



--------------------------------------------------------------------------------

any institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Foreign Subsidiary” means any Foreign Subsidiary that is approved from
time to time by the Administrative Agent and each of the Lenders.

“EMA Holdings” has the meaning assigned to such term in the definition of
Foreign Subsidiary Borrower.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with

 

12



--------------------------------------------------------------------------------

respect to any Plan; (d) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal of the Company or
any of its ERISA Affiliates from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition upon the Company or any of its ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Establishment” means, in respect of any Person, any place of operations where
such Person carries out a non-transitory economic activity with human means and
goods, assets or services.

“EU” means the European Union.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“euro” and/or “EUR” means the single currency of the Participating Member
States.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by any Borrower under Section 2.20(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any withholding Taxes
imposed under FATCA.

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

“Existing Letters of Credit” is defined in Section 2.06(a).

“Existing Loans” has the meaning assigned to such term in Section 2.01.

 

13



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Currency Sublimit” means $1,000,000,000.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Foreign Subsidiary Borrower” means (i) EMA Holdings UK Limited, a corporation
organized under the laws of England and Wales (“EMA Holdings”), (ii) AMETEK
Holdings B.V., a corporation organized under the laws of the Netherlands
(“AMETEK B.V.”), (iii) AMETEK Canada Limited Partnership, a limited partnership
formed under the laws of the Province of Alberta (“AMETEK Canada”), (iv) AMETEK
Material Analysis Holdings GmbH, a limited liability company (Gesellschaft mit
beschränkter Haftung) incorporated under the laws of Germany (“AMETEK Germany”
and, together with EMA Holdings, AMETEK B.V., AMETEK Canada and AMETEK Germany,
the “Initial Foreign Subsidiary Borrowers”) and (v) any other Eligible Foreign
Subsidiary that becomes a Foreign Subsidiary Borrower pursuant to Section 2.24,
in each case, provided that such Foreign Subsidiary Borrower has not ceased to
be a Foreign Subsidiary Borrower pursuant to Section 2.24.

 

14



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.

“German Borrower” means any Foreign Subsidiary Borrower that qualifies as a
resident party domiciled in Germany (Inländer) within the meaning of Section 2
paragraph 15 German Foreign Trade Act (Außenwirtschaftsgesetz) (including its
directors, managers, officers, agents and employees).

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“IBA” has the meaning assigned to such term in Section 1.05.

“Impacted Interest Period” means an Impacted LIBO Rate Interest Period or an
Impacted CDOR Rate Interest Period, as applicable.

“Impacted CDOR Rate Interest Period” has the meaning assigned to such term in
the definition of “CDOR Rate”.

“Impacted LIBO Rate Interest Period” has the meaning assigned to such term in
the definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.21.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.21.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.21.

 

15



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services which in accordance with
GAAP would be shown on the liability side of the balance sheet of such Person,
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and bank guarantees, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(j) all Attributable Receivables Indebtedness of such Person, (k) all
obligations of such Person under Sale and Leaseback Transactions and (l) all
obligations of such Person to pay a specified purchase price for goods or
services whether or not delivered or accepted, i.e. take-or-pay and similar
obligations; provided that Indebtedness shall not include trade payables and
accrued expenses, in each case arising in the ordinary course of business. For
all purposes of this Agreement, the Indebtedness of any Person shall include all
Indebtedness of any partnership or joint venture or limited liability company in
which such Person is a general partner or a joint venturer or a member, but in
any such case, only to the extent any such Indebtedness is recourse to such
Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other person or entity or subject
to any other credit enhancement.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Information Memorandum” means the Confidential Information Memorandum dated
October 2018 relating to the Company and the Transactions.

“Initial Foreign Subsidiary Borrower” has the meaning assigned to such term in
the definition of Foreign Subsidiary Borrower.

“Intercompany Loans” means intercompany loans and advances from (a) the Company
to its Subsidiaries (other than to the Captive Insurance Subsidiary unless
required by applicable law or required to fund its insurance operations), and
(b) any Subsidiary to any other Subsidiary (other than the Captive Insurance
Subsidiary unless required by applicable law or required to fund its insurance
operations) or to the Company.

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.07(b).

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08 in the
form attached hereto as Exhibit H-2.

 

16



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the applicable Impacted
Interest Period; and (b) the applicable Screen Rate for the shortest period (for
which the applicable Screen Rate is available for the applicable currency) that
exceeds the applicable Impacted Interest Period, in each case, at such time;
provided that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A., PNC Bank,
National Association, SunTrust Bank, Wells Fargo Bank, National Association and
each other Lender designated by the Company as an “Issuing Bank” hereunder that
has agreed to such designation, each in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. Each reference herein to the
“Issuing Bank” in connection with a Letter of Credit or other matter shall be
deemed to be a reference to the relevant Issuing Bank with respect thereto, and,
further, references herein to “the Issuing Bank” shall be deemed to refer to
each of the Issuing Banks or the relevant Issuing Bank, as the context
requires..

“ITA” means the Income Tax Act 2007.

“Japanese Yen” means the lawful currency of Japan.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

17



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a Lender hereunder pursuant to Section 2.21 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby. Unless the context
otherwise requires, the term “Lenders” includes the Issuing Banks. For the
avoidance of doubt, the term “Lenders” excludes the Departing Lenders.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Agreement” has the meaning assigned to such term in
Section 2.06(b).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent. The Letter of
Credit Commitment of an Issuing Bank may be modified from time to time by
agreement between such Issuing Bank and the Company, and notified to the
Administrative Agent.

“Leverage Ratio” has the meaning assigned to such term in Section 6.07(a).

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
LIBOR Quoted Currency and for any Interest Period, the LIBO Screen Rate at
approximately 11:00 a.m., London time, on the Quotation Day for such LIBOR
Quoted Currency; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted LIBO Rate Interest Period”)
with respect to such Agreed Currency then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in any LIBOR Quoted Currency and for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such LIBOR Quoted Currency for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“LIBOR Quoted Currency” means Dollars, euro, Pounds Sterling, Japanese Yen and
Swiss Francs.

 

18



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement and any Letter of Credit applications, any
Letter of Credit Agreement, and any agreements between the Company and an
Issuing Bank regarding such Issuing Bank’s Letter of Credit Commitment or the
respective rights and obligations between the Company and such Issuing Bank in
connection with the issuance of Letters of Credit. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Parties” means the Borrowers.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or financial
condition of the Company and the Subsidiaries taken as a whole, (b) a material
impairment of the ability of the Company and its Subsidiaries to perform under
any material Loan Document or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Company or any Subsidiary
of any material Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means October 30, 2023; provided, however, if such date is not a
Business Day, the Maturity Date shall be the immediately preceding Business Day.

“Maximum Rate” has the meaning assigned to such term in Section 9.15.

“Moody’s” means Moody’s Investors Service, Inc.

 

19



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-U.S. Pension Plan” means any plan, scheme, fund (including any
superannuation fund) or other similar program established, sponsored or
maintained outside the United States by the Company or any one or more of its
Subsidiaries primarily for the benefit of employees of the Company or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, any
Issuing Bank or any indemnified party, individually or collectively, existing on
the Original Effective Date or arising thereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Original Effective Date” means September 22, 2011.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan, Letter of Credit
or Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing, excise or property, or other similar Taxes that arise from
any payment made under, from the execution, delivery, performance, enforcement
or registration of, or from the registration, receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment under Section 2.20(b)).

 

20



--------------------------------------------------------------------------------

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” has the meaning assigned to such term in Section 9.13.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Earn-Out Indebtedness” means Indebtedness of the Company or any
Subsidiary incurred in connection with any acquisition, which Indebtedness is
not secured by any assets of the Company or any Subsidiary (including, without
limitation, the assets so acquired) and is only payable by the Company and its
Subsidiaries in the event certain future performance goals are achieved with
respect to the assets acquired; provided that such Indebtedness shall only
constitute Permitted Earn-Out Indebtedness to the extent the terms of such
Indebtedness expressly limit the maximum potential liability of the Company and
its Subsidiaries with respect thereto.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

21



--------------------------------------------------------------------------------

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary; and

(g) leases or subleases granted to third Persons not interfering with the
ordinary course of business of the Company or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Qualifying Indebtedness” means unsecured Indebtedness of the Company
(including unsecured Subordinated Indebtedness to the extent subordinated to the
Obligations on terms reasonably acceptable to the Administrative Agent), to the
extent not otherwise permitted under Section 6.01, and any Indebtedness of the
Company constituting refinancings, renewals or replacements of any such
Indebtedness; provided that (i) both immediately prior to and after giving
effect (including giving effect on a Pro Forma Basis) thereto, no Default or
Event of Default shall exist or would result therefrom, (ii) such Indebtedness
is not guaranteed by any Subsidiary of the Company other than the Subsidiary
Guarantors (which guarantees, if such Indebtedness is subordinated, shall be
expressly subordinated to the Obligations on terms not less favorable to the
Lenders than the subordination terms of such Subordinated Indebtedness) and
(iii) the financial covenants applicable to such Indebtedness are not more
onerous or more restrictive than the financial covenants set forth in
Section 6.07 of this Agreement.

“Permitted Receivables Facility” shall mean the receivables facility or
facilities providing for the sale or grant of a security interest by the Company
and/or one or more of its Subsidiaries of Permitted Receivables Facility Assets
or an undivided interest therein.

“Permitted Receivables Facility Assets” shall mean (i) Receivables (whether now
existing or arising in the future) of the Company and its Subsidiaries and all
proceeds thereof, (ii) collections on Receivables, related assets in respect of
Receivables and supporting documentation in respect of Receivables and
(iii) lockboxes, lockbox accounts and collection accounts in respect of
Receivables.

“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

22



--------------------------------------------------------------------------------

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“Pro Forma Basis” means, with respect to any event, that the Company is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.01.

“Protected Party” means any Credit Party that is or will be subject to any
liability or required to make any payment for or on account of UK Tax, in
relation to a sum received or receivable (or any sum deemed for the purposes of
UK Tax to be received or receivable) under any Loan Document.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualifying Lender” means:

(i) a Lender (other than a Lender within clause (ii) below) that is beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document and is:

 

  (a)

a Lender:

 

  (1)

which is a bank (as defined for the purpose of section 879 of the ITA) making an
advance under a Loan Document; or

 

  (2)

in respect of an advance made under a Loan Document by a person that was a bank
(as defined for the purpose of section 879 of the ITA) at the time that that
advance was made,

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance or would be within such
charge as respects such payment apart from Section 18A of the Corporation Tax
Act 2009; or

 

  (b)

a Lender which is:

 

  (1)

a company resident in the United Kingdom for United Kingdom tax purposes; or

 

  (2)

a partnership each member of which is:

 

  (x)

a company resident in the United Kingdom; or

 

23



--------------------------------------------------------------------------------

  (y)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (for the purposes of section 19 of the
Corporation Tax Act 2009) the whole of any share of interest payable in respect
of that advance that falls to it by reason of Part 17 of the Corporation Tax Act
2009; or

 

  (3)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing its chargeable profits
(within the meaning given by section 19 of the Corporation Tax Act 2009); or

 

  (c)

a Treaty Lender; or

(ii) a building society (as defined for the purpose of section 880 of the ITA)
making an advance under a Loan Document.

“Qualifying Material Acquisition” means any acquisition, or the last to occur of
a series of acquisitions consummated within a period of six consecutive months,
if the aggregate consideration paid or to be paid in respect of such acquisition
(or, if applicable, acquisitions) exceeds $150,000,000 and the Company has
designated such acquisition (or, if applicable, acquisitions) as a “Qualifying
Material Acquisition” by written notice to the Administrative Agent. For the
avoidance of doubt, once any acquisition has been so designated as (or as a part
of) a Qualifying Material Acquisition, it may not be designated as (or as a part
of) any other Qualifying Material Acquisition.

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling or Canadian Dollars, the
first day of such Interest Period, (ii) if the currency is euro, the day that is
two (2) TARGET2 Days before the first day of such Interest Period, and (iii) for
any other currency, two Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).

“Receivables” shall mean all accounts receivable (including, without limitation,
all rights to payment created by or arising from sales of goods, leases of goods
or the rendition of services rendered no matter how evidenced whether or not
earned by performance).

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Company. No Lender shall be obligated to be a
Reference Bank without its consent.

 

24



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 9.04.

“Regulation” means Regulation (EU) 2015/848 of the European Parliament and of
the Council of 20 May 2015 on insolvency proceedings (recast).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, subject to Section 2.25, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the Total Revolving Credit Exposure and unused Commitments at such
time.

“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any real
property by any Person with the intent to lease such real property as lessee
which is considered a sale leaseback transaction in accordance with GAAP.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons that is published publicly and
maintained by OFAC, the U.S. Department of State, the United Nations Security
Council, the EU, Her Majesty’s Treasury of the United Kingdom or any other
relevant sanctions authority of a jurisdiction in which a Borrower is organized
or where there are Borrowings, (b) any Person operating, organized or resident
in a Sanctioned Country, (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b), or (d) any Person
otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the EU, Her Majesty’s

 

25



--------------------------------------------------------------------------------

Treasury of the United Kingdom or any other relevant sanctions authority of a
jurisdiction in which a Borrower is organized or where there are Borrowings.

“Screen Rate” means collectively the LIBO Screen Rate and the CDOR Screen Rate.

“SEC” means the United States Securities and Exchange Commission.

“Significant Subsidiary” means (i) each Foreign Subsidiary Borrower and
(ii) each other Subsidiary which, as of the most recent fiscal quarter of the
Company, for the period of four consecutive fiscal quarters then ended, for
which financial statements have been delivered pursuant to Section 5.01,
contributed greater than ten percent (10%) of Consolidated Total Assets as of
such date.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on

 

26



--------------------------------------------------------------------------------

account of services provided by current or former directors, officers, employees
or consultants of the Company or the Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.

“Swiss Francs” means the lawful currency of Switzerland.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is either:

(a) a company resident in the United Kingdom for United Kingdom tax purposes; or

(b) a partnership each member of which is:

 

  (1)

a company resident in the United Kingdom; or

 

  (2)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (for the purposes of section 19 of the
Corporation Tax Act 2009) the whole of any share of interest payable in respect
of that advance that falls to it by reason of Part 17 of the Corporation Tax Act
2009; or

(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing its chargeable
profits (within the meaning given by section 19 of the Corporation Tax Act
2009).

“Tax Credit” means a credit against, relief of remission for or repayment of any
UK Tax.

“Tax Deduction” means a deduction or withholding for or on account of UK Tax
from a payment under any Loan Document.

“Tax Payment” means either an increased payment made by a Borrower to a Lender
under Section 2.18(d) or a payment under Section 2.18(k).

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto, but excluding UK Tax.

 

27



--------------------------------------------------------------------------------

“Total Revolving Credit Exposure” means, at any time, the sum of the outstanding
principal amount of all Lenders’ Revolving Loans and their LC Exposure at such
time.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Treaty Lender” means a Lender which:

(i) is treated as a resident of a Treaty State for the purposes of a Treaty;

(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

(iii) satisfies all other conditions under the Treaty (subject to completion of
procedural formalities) for a payment of interest made by a Borrower under any
Loan Document to be exempt from UK withholding tax.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on Interest.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code.

“UK Insolvency Event” means:

(a) a UK Relevant Entity is unable or admits inability to pay its debts as they
fall due or is deemed to or declared to be unable to pay its debts under
applicable law, suspends or threatens to suspend making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness;

(b) the value of the assets of any UK Relevant Entity, is less than its
liabilities (taking into account contingent and prospective liabilities);

(c) a moratorium is declared in respect of any indebtedness of any UK Relevant
Entity; provided that if a moratorium occurs, the ending of the moratorium will
not remedy any Event of Default caused by such moratorium;

(d) any corporate action, legal proceedings or other procedure or step is taken
in relation to:

(i) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any UK Relevant Entity;

 

28



--------------------------------------------------------------------------------

(ii) a composition, compromise, assignment or arrangement with any creditor of
any UK Relevant Entity;

(iii) the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any UK
Relevant Entity, or any of its assets; or

(iv) enforcement of any Lien over any assets of any UK Relevant Entity,

or any analogous procedure or step is taken in any jurisdiction, save that this
paragraph (d) shall not apply to any winding-up petition which is frivolous or
vexatious and is discharged, stayed or dismissed within 14 days of commencement;
or

(e) any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a UK
Relevant Entity.

“UK Non-Bank Lender” means a Lender which gives a Tax Confirmation in the
Assignment and Assumption which it executes on becoming a party to this
Agreement.

“UK Relevant Entity” means any Loan Party capable of becoming subject of an
order for winding-up or administration under the Insolvency Act 1986 of the
United Kingdom.

“UK Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) imposed by the government
of the United Kingdom or any political subdivision thereof and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government of the United
Kingdom.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“VAT” means value added tax as provided for in the United Kingdom Value Added
Tax Act 1994 and any other tax of a similar nature.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also

 

29



--------------------------------------------------------------------------------

may be classified and referred to by Class (e.g., a “Revolving Borrowing”) or by
Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) any reference to
any law, rule or regulation herein shall, unless otherwise specified, refer to
such law, rule or regulation as amended, modified or supplemented from time to
time, (g) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights and
(h) any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale or transfer, or
similar term, as applicable, to, of or with a separate Person, and any division
of a limited liability company shall constitute a separate Person hereunder (and
each division of any limited liability company that is a Subsidiary, joint
venture or any other like term shall also constitute such a Person or entity).

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting

 

30



--------------------------------------------------------------------------------

Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. Without limiting the foregoing, leases (including any entered
into after the Restatement Effective Date) shall continue to be classified and
accounted for on a basis consistent with GAAP consistently applied as in effect
on the Restatement Effective Date for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above.

SECTION 1.05. Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans denominated in a LIBOR-Quoted Currency is determined by
reference to the LIBO Rate, which is derived from the London interbank offered
rate. The London interbank offered rate is intended to represent the rate at
which contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurocurrency Loans denominated in a
LIBOR-Quoted Currency. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(c) of this Agreement,
such Section 2.14(c) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Company, pursuant to
Section 2.14, in advance of any change to the reference rate upon which the
interest rate on Eurocurrency Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(c), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

SECTION 1.06. Status of Obligations. In the event that the Company or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.

SECTION 1.07. Amendment and Restatement of Existing Credit Agreement. The
parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction or waiver of
the conditions set forth in Section 4.01, the terms and provisions

 

31



--------------------------------------------------------------------------------

of the Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement. This
Agreement is not intended to and shall not constitute a novation. The Borrowers,
the Administrative Agent and the Lenders hereby further acknowledge and agree
that this Agreement constitutes an amendment of the Existing Credit Agreement
made under and in accordance with Section 9.02 thereof. All “Loans” made and
“Obligations” incurred under the Existing Credit Agreement which are outstanding
on the Restatement Effective Date shall continue as Loans and Obligations under
(and shall be governed by the terms of) this Agreement and the other Loan
Documents. Without limiting the foregoing, upon the effectiveness hereof:
(a) all references in the “Loan Documents” (as defined in the Existing Credit
Agreement) to the “Administrative Agent”, the “Credit Agreement” and the “Loan
Documents” shall be deemed to refer to the Administrative Agent, this Agreement
and the Loan Documents, (b) all obligations constituting “Obligations” owed to
any Lender (other than Departing Lenders) or any Affiliate of such Lender which
are outstanding on the Restatement Effective Date shall continue as Obligations
under this Agreement and the other Loan Documents, (c) the Administrative Agent
shall make such reallocations, sales, assignments or other relevant actions in
respect of each Lender’s Revolving Credit Exposure under the Existing Credit
Agreement as are necessary in order that each such Lender’s Revolving Credit
Exposure and outstanding Loans hereunder reflects such Lender’s Applicable
Percentage of the outstanding aggregate Revolving Credit Exposures on the
Restatement Effective Date, (d) the Existing Loans of each Departing Lender
shall be repaid in full (accompanied by any accrued and unpaid interest and fees
thereon), each Departing Lender’s “Commitment” under the Existing Credit
Agreement shall be terminated and each Departing Lender shall not be a Lender
hereunder or have any obligation to make Loans or extend credit under this
Agreement or to participate in Letters of Credit issued under the Existing
Credit Agreement (with all existing participations of each Departing Lender in
Letters of Credit deemed terminated) or to reimburse any party for LC
Disbursements in respect thereof (provided, however, that each Departing Lender
shall continue to be entitled to the benefits of Sections 2.15, 2.16, 2.17, 2.18
and 9.03) and (e) the Borrowers hereby agree to compensate each Lender (and each
Departing Lender) for any and all losses, costs and expenses incurred by such
Lender in connection with the sale and assignment of any Eurocurrency Loans
(including the “Eurocurrency Loans” under the Existing Credit Agreement) and
such reallocation (and any repayment or prepayment of each Departing Lender’s
Loan) described above, in each case on the terms and in the manner set forth in
Section 2.16 hereof (unless waived by any Lender with Revolving Credit Exposure
under the Existing Credit Agreement). Each Departing Lender, by its execution of
its Departing Lender Signature Page, notwithstanding the time period specified
in Section 2.11 of the Existing Credit Agreement, consents to delivery on or
prior to the Effective Date of the notice of prepayment with respect to
prepayment of its loans under the Existing Credit Agreement.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Prior to the Restatement Effective Date, certain
loans were previously made to the Borrowers under the Existing Credit Agreement
which remain outstanding as of the date of this Agreement (such outstanding
revolving loans being hereinafter referred to as the “Existing Loans”). Subject
to the terms and conditions set forth in this Agreement, the Company and each of
the Lenders agree that on the Restatement Effective Date but subject to the
reallocation and other transactions described in Section 1.06, the Existing
Loans shall be reevidenced as Loans under this Agreement, and the terms of the
Existing Loans shall be restated in their entirety and shall be evidenced by
this Agreement. Subject to the terms and conditions set forth herein, each
Lender (severally and not jointly) agrees to make Revolving Loans to the
Borrowers in Agreed Currencies from time to time during the Availability Period
in an aggregate principal amount that will not result in (a) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment, (b) subject to Sections 2.04 and
2.11(b), the sum of the Dollar Amount of the Total Revolving Credit Exposure
exceeding the Aggregate Commitment or (c) subject to Sections 2.04 and 2.11(b),
the Dollar Amount of

 

32



--------------------------------------------------------------------------------

the total outstanding Revolving Loans and LC Exposure, in each case denominated
in Foreign Currencies, exceeding the Foreign Currency Sublimit. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a)    Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower may request
in accordance herewith; provided that each ABR Loan shall only be made in
Dollars. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.14, 2.15, 2.16, 2.17 and 2.18 shall
apply to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the relevant Borrower
to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is denominated in a Foreign
Currency, 1,000,000 units of such currency) and not less than $2,000,000 (or, if
such Borrowing is denominated in a Foreign Currency, 2,000,000 units of such
currency). At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $1,000,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Aggregate
Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of twelve (12) Eurocurrency Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

(e) The initial borrowing from any Lender to any Dutch Borrower shall be
provided by a Lender that is a Dutch Non-Public Lender.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request signed by the
applicable Borrower, or the Company on behalf of the applicable Borrower,
promptly followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days before the date of the proposed Borrowing or (b) by
irrevocable written notice (via a written Borrowing Request signed by the
Borrower) in the case of an ABR Borrowing, not later than 11:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the name of the applicable Borrower;

 

33



--------------------------------------------------------------------------------

(ii) the aggregate principal amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the relevant Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) any Loan denominated in a Foreign Currency, on each of the following:
(i) the date of the Borrowing of such Loan and (ii) each date of a conversation
or continuation of such Loan pursuant to the terms of this Agreement,

(b) any Letter of Credit denominated in a Foreign Currency, on each of the
following: (i) the date on which such Letter of Credit is issued, (ii) the first
Business Day of each calendar month and (iii) the date of any amendment of such
Letter of Credit that has the effect of increasing the face amount thereof, and

(c) any Credit Event, on any additional date as the Administrative Agent may
determine at any time when an Event of Default exists.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05. [Intentionally Omitted].

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Agreed Currencies (x) for its own account or (y) for the
account of its Subsidiaries, in a form reasonably acceptable to the
Administrative Agent and the relevant Issuing Bank, at any time and from time to
time during the Availability Period. The Company may arrange for the issuance by
any Issuing Bank of a Letter of Credit to support payment and performance
obligations of its Subsidiaries in such form, and in such manner, as may be
required by local custom or law. Notwithstanding the foregoing, the letters of
credit identified on Schedule 2.06 (the “Existing Letters of Credit”) shall be
deemed to be “Letters of Credit” issued on the

 

34



--------------------------------------------------------------------------------

Restatement Effective Date for all purposes of the Loan Documents. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any Letter of Credit Agreement, the terms and conditions
of this Agreement shall control. Notwithstanding anything herein to the
contrary, the Issuing Bank shall have no obligation hereunder to issue, and
shall not issue, any Letter of Credit the proceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions, (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement or (iii) in any
manner that would result in a violation of one or more policies of the Issuing
Bank applicable to letters of credit generally. Furthermore, no Issuing Bank
shall be required to issue commercial letters of credit pursuant to this
Agreement unless it agrees to do so at its own discretion.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the relevant Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the Agreed
Currency applicable thereto, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. In addition, as a condition to any such Letter of Credit
issuance, the Company shall have entered into a continuing agreement (or other
letter of credit agreement) for the issuance of letters of credit and/or shall
submit a letter of credit application, in each case, as required by the Issuing
Bank and using the Issuing Bank’s standard form (each, a “Letter of Credit
Agreement”). A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit the Company shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of the LC Exposure shall not exceed
$150,000,000, (ii) subject to Sections 2.04 and 2.11(b), the sum of (x) the
aggregate undrawn amount of all outstanding Letters of Credit issued by any
Issuing Bank at such time plus (y) the aggregate amount of all LC Disbursements
made by such Issuing Bank that have not yet been reimbursed by or on behalf of
the Company at such time shall not exceed such Issuing Bank’s Letter of Credit
Commitment, (iii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar
Amount of the Total Revolving Credit Exposure shall not exceed the Aggregate
Commitment, (iv) subject to Sections 2.04 and 2.11(b), the Dollar Amount of each
Lender’s Revolving Credit Exposure shall not exceed such Lender’s Commitment and
(v) subject to Sections 2.04 and 2.11(b), the Dollar Amount of the total
outstanding Revolving Loans and LC Exposure, in each case denominated in Foreign
Currencies, shall not exceed the Foreign Currency Sublimit. The Company may, at
any time and from time to time, reduce the Letter of Credit Commitment of any
Issuing Bank with the consent of such Issuing Bank; provided that the Company
shall not reduce the Letter of Credit Commitment of any Issuing Bank if, after
giving effect of such reduction, the conditions set forth in the immediately
preceding clauses (i) through (v) shall not be satisfied.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the date that is three (3) Business Days prior
to the Maturity Date; provided that any Letter of Credit with a one-year tenor
may contain customary automatic renewal provisions agreed upon by the Company
and the relevant Issuing Bank that provide for the renewal thereof for
additional one-

 

35



--------------------------------------------------------------------------------

year periods (which shall in no event extend beyond the date referenced in
clause (ii) above), subject to a right on the part of the relevant Issuing Bank
to prevent any such renewal from occurring by giving notice to the beneficiary
in advance of any such renewal.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from each Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate Dollar Amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the relevant Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Company on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Company for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement (or if an Issuing Bank shall so elect in its sole discretion by
notice to the Company, in such other Agreed Currency which was paid by such
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Company prior to such time on such date, then not
later than 12:00 noon, Local Time, on the Business Day immediately following the
day that the Company receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that, if such LC Disbursement is
not less than the Dollar Amount of $1,000,000, the Company may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with (i) to the extent such LC
Disbursement was made in Dollars, an ABR Revolving Borrowing or Eurocurrency
Revolving Borrowing in Dollars in an amount equal to such LC Disbursement or
(ii) to the extent that such LC Disbursement was made in a Foreign Currency, a
Eurocurrency Revolving Borrowing in such Foreign Currency in an amount equal to
such LC Disbursement and, in each case, to the extent so financed, the Company’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Eurocurrency Revolving Borrowing, as
applicable. If the Company fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Company in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Company, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the relevant Issuing Bank the amounts
so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the relevant Issuing
Bank or, to the extent that Lenders have made payments pursuant to this

 

36



--------------------------------------------------------------------------------

paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse an Issuing Bank for any LC Disbursement (other than
the funding of Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Company of its obligation to reimburse such LC
Disbursement. If the Company’s reimbursement of, or obligation to reimburse, any
amounts in any Foreign Currency would subject the Administrative Agent, any
Issuing Bank or any Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, the Company shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, the relevant Issuing Bank or the
relevant Lender or (y) reimburse each LC Disbursement made in such Foreign
Currency in Dollars, in an amount equal to the Dollar Amount thereof calculated
on the date such LC Disbursement is made.

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein or
herein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) any payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Company’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor any Issuing Bank, nor any of their respective Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the relevant Issuing Bank;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the Company to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Company to the extent permitted by applicable law)
suffered by the Company that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Company by

 

37



--------------------------------------------------------------------------------

telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the Company
of its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans (or in the case such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed Currency plus the then effective Applicable Rate with respect to
Eurocurrency Revolving Loans); provided that, if the Company fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of such Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.

(i) Replacement and Resignation of an Issuing Bank. (A) Any Issuing Bank may be
replaced at any time by written agreement among the Company, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Company shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(B) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Company and the Lenders, in
which case, such resigning Issuing Bank shall be replaced in accordance with
Section 2.06(i)(A) above.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Company is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such

 

38



--------------------------------------------------------------------------------

deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Company described in clause (h) or (i) of Article VII. For the purposes of this
paragraph, the Dollar Amount of the Foreign Currency LC Exposure shall be
calculated on the date notice demanding cash collateralization is delivered to
the Company. The Company also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b). Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Company’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the relevant Issuing Bank for LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Company for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations. If the Company is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company within
three (3) Business Days after all Events of Default have been cured or waived.

(k) Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each calendar week,
the daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), (iii) on each
Business Day on which such Issuing Bank makes any LC Disbursement, the date of
such LC Disbursement and the amount of such LC Disbursement, (iv) on any
Business Day on which the Company fails to reimburse an LC Disbursement required
to be reimbursed to such Issuing Bank on such day, the date of such failure and
the amount and currency of such LC Disbursement and (v) on any other Business
Day, such other information as the Administrative Agent shall reasonably
request.

(l) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

(m) Letters of Credit Issued for Account of Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the relevant Issuing
Bank (whether arising by contract, at law, in equity or otherwise) against such
Subsidiary in respect of such Letter of Credit, the Company (i) shall reimburse,
indemnify and

 

39



--------------------------------------------------------------------------------

compensate such Issuing Bank hereunder for such Letter of Credit (including to
reimburse any and all drawings thereunder) as if such Letter of Credit had been
issued solely for the account of the Company and (ii) irrevocably waives any and
all defenses that might otherwise be available to it as a guarantor or surety of
any or all of the obligations of such Subsidiary in respect of such Letter of
Credit. The Company hereby acknowledges that the issuance of such Letters of
Credit for its Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency. Except
in respect of the provisions of this Agreement covering the reimbursement of
Letters of Credit, the Administrative Agent will make such Loans available to
the relevant Borrower by promptly crediting funds so received in the aforesaid
account of the Administrative Agent to (x) an account of such Borrower
maintained with the Administrative Agent in New York City or Chicago and
designated by such Borrower in the applicable Borrowing Request, in the case of
Loans denominated in Dollars and (y) an account of such Borrower in the relevant
jurisdiction and designated by such Borrower in the applicable Borrowing
Request, in the case of Loans denominated in a Foreign Currency; provided that
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
relevant Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 12:00 noon, New York City time, on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (including without limitation
the Overnight Foreign Currency Rate in the case of Loans denominated in a
Foreign Currency) or (ii) in the case of such Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the relevant Borrower may elect
to convert such Borrowing to a different Type or to continue such Borrowing and,
in the case of a Eurocurrency Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. A Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

 

40



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election (by
irrevocable written notice (via an Interest Election Request signed by such
Borrower, or the Company on its behalf)) by the time that a Borrowing Request
would be required under Section 2.03 if such Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Notwithstanding any contrary provision herein,
this Section shall not be construed to permit any Borrower to (i) change the
currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans
that does not comply with Section 2.02(d) or (iii) convert any Borrowing to a
Borrowing of a Type not available under such Borrowing.

(c) Each written Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing,

 

41



--------------------------------------------------------------------------------

(ii) unless repaid, each Eurocurrency Revolving Borrowing denominated in Dollars
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Revolving
Borrowing denominated in a Foreign Currency shall automatically be continued as
a Eurocurrency Borrowing with an Interest Period of one month.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $5,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the Total Revolving Credit Exposure would
exceed the Aggregate Commitment.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan made to such
Borrower on the Maturity Date in the currency of such Loan.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

42



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note. In such event, the relevant Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in the
form attached hereto as Exhibit I. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form.

SECTION 2.11. Prepayment of Loans.

(a) Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent by telephone (confirmed by telecopy) of any prepayment hereunder (i) in
the case of prepayment of a Eurocurrency Revolving Borrowing, not later than
11:00 a.m., Local Time, three (3) Business Days before the date of prepayment or
(ii) in the case of prepayment of an ABR Revolving Borrowing, not later than
11:00 a.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16.

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the aggregate principal Dollar Amount the Total Revolving
Credit Exposure (calculated, with respect to those Credit Events denominated in
Foreign Currencies, as of the most recent Computation Date with respect to each
such Credit Event) exceeds the Aggregate Commitment or (B) the aggregate
principal Dollar Amount of the outstanding Total Revolving Credit Exposure
denominated in Foreign Currencies (the “Foreign Currency Exposure”) (so
calculated), as of the most recent Computation Date with respect to each such
Credit Event, exceeds the Foreign Currency Sublimit or (ii) solely as a result
of fluctuations in currency exchange rates, (A) the aggregate principal Dollar
Amount of the Total Revolving Credit Exposure (so calculated) exceeds 105% of
the Aggregate Commitment or (B) the Foreign Currency Exposure, as of the most
recent Computation Date with respect to each such Credit Event, exceeds 105% of
the Foreign Currency Sublimit, the Borrowers shall in each case immediately
repay Borrowings or cash collateralize LC Exposure in an account with the
Administrative Agent pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause (x) the aggregate Dollar Amount of the
Total Revolving Credit Exposure (so calculated) to be less than or equal to the
Aggregate Commitment and (y) the Foreign Currency Exposure to be less than or
equal to the Foreign Currency Sublimit, as applicable.

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate for facility fees on the daily amount of the Commitment of such
Lender (whether used or unused) during the period from and including the
Original Effective Date to but excluding the date on which such Commitment
terminates; provided that,

 

43



--------------------------------------------------------------------------------

if such Lender continues to have any Revolving Credit Exposure after its
Commitment terminates, then such facility fee shall continue to accrue on the
daily amount of such Lender’s Revolving Credit Exposure from and including the
date on which its Commitment terminates to but excluding the date on which such
Lender ceases to have any Revolving Credit Exposure. Facility fees accrued
through and including the last day of March, June, September and December of
each year shall be payable in arrears on the fifteenth (15th) day following such
last day and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any facility fees
accruing after the date on which the Commitments terminate shall be payable on
demand. All facility fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Original Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to the relevant Issuing Bank for its own
account a fronting fee, which shall accrue at the rate of 0.125% per annum on
the average daily Dollar Amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) attributable to Letters
of Credit issued by such Issuing Bank during the period from and including the
Original Effective Date to but excluding the later of the date of termination of
the Commitments and the date on which there ceases to be any LC Exposure, as
well as such Issuing Bank’s standard fees and commissions with respect to the
issuance, amendment, cancellation, negotiation, transfer, presentment, renewal
or extension of any Letter of Credit or processing of drawings thereunder.
Unless otherwise specified above, participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the fifteenth (15th) day following such last day,
commencing on the first such date to occur after the Original Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). Participation fees
and fronting fees in respect of Letters of Credit denominated in Dollars shall
be paid in Dollars, and participation fees and fronting fees in respect of
Letters of Credit denominated in a Foreign Currency shall be paid in such
Foreign Currency.

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the relevant Issuing Bank,
in the case of fees payable to it) for distribution, in the case of facility
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances. Notwithstanding anything to the contrary herein or in
any other Loan Document, each Foreign Subsidiary Borrower shall severally and
not jointly pay fees owed by it pursuant to this Section 2.12 and no Foreign
Subsidiary Borrower shall be responsible for any other Borrower’s failure to pay
any fees due hereunder.

 

44



--------------------------------------------------------------------------------

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Revolving Loan shall be payable in arrears on each
Interest Payment Date for such Revolving Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Revolving Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) (A) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate and (B) interest
computed by reference to the CDOR Rate shall be computed on the basis of a year
of 365 days (or 366 days in a leap year) and (ii) interest for Borrowings
denominated in Pounds Sterling shall be computed on the basis of a year of
365 days, and in each case of the foregoing clauses (i) and (ii) shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

(f) For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
by a Canadian Borrower is to be calculated on the basis of a 360-, 365- or
366-day year, the yearly rate of interest to which the rate used in such
calculation is equivalent is the rate so used multiplied by the actual number of
days in the calendar year in which the same is to be ascertained and divided by
360, 365 or 366, as applicable. The rates of interest under this Agreement are
nominal rates, and not effective rates or yields. The principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement.

(g) Each Canadian Borrower acknowledges and confirms that: (i) paragraph (f) of
this Section above satisfies the requirements of Section 4 of the Interest Act
(Canada) to the extent it applies to the expression or statement of any interest
payable under any Loan Document; and (ii) each Canadian Borrower is able to
calculate the yearly rate or percentage of interest payable under any Loan
Document based upon the methodology set out in paragraph (f) of this Section.

(h) Each Canadian Borrower agrees not to plead or assert, whether by way of
defense or otherwise, in any proceeding relating to the Loan Documents, that the
interest payable thereunder

 

45



--------------------------------------------------------------------------------

and the calculation thereof has not been adequately disclosed to it, whether
pursuant to Section 4 of the Interest Act (Canada) or any other applicable law
or legal principle.

(i) If any provision of this Agreement would oblige a Canadian Borrower to make
any payment of interest or other amount payable to any holder of Obligations in
an amount or calculated at a rate which would be prohibited by law or would
result in a receipt by that holder of Obligations of “interest” at a “criminal
rate” (as such terms are construed under the Criminal Code (Canada)), then,
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by applicable law or so result in
a receipt by that holder of Obligations of “interest” at a “criminal rate”, such
adjustment to be effected, to the extent necessary (but only to the extent
necessary), as follows:

(i) first, by reducing the amount or rate of interest; and

(ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of section 347 of the Criminal Code (Canada).

(j) Notwithstanding anything to the contrary herein or in any other Loan
Document, each Foreign Subsidiary Borrower shall severally and not jointly pay
interest on any Loans outstanding to it and no Foreign Subsidiary Borrower shall
be responsible for any other Borrower’s failure to pay any interest due
hereunder.

SECTION 2.14. Alternate Rate of Interest.

(a) If at the time that the Administrative Agent shall seek to determine the
applicable Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing the applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the Reference Bank Rate shall be the LIBO Rate (or the CDOR Rate, as applicable)
for such Interest Period for such Eurocurrency Borrowing; provided that if the
Reference Bank Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; provided, further, however, that if less
than two Reference Banks shall supply a rate to the Administrative Agent for
purposes of determining the LIBO Rate (or the CDOR Rate, as applicable) for such
Eurocurrency Borrowing, (i) if such Borrowing shall be requested in Dollars,
then such Borrowing shall be made as an ABR Borrowing at the Alternate Base Rate
and (ii) if such Borrowing shall be requested in any Foreign Currency, the LIBO
Rate shall be equal to the rate determined by the Administrative Agent in its
reasonable discretion after consultation with the Company and consented to in
writing by the Required Lenders (any such rate, an “Alternative Rate”);
provided, however, that (i) until such time as the applicable Alternative Rate
shall be determined for the applicable Foreign Currency and so consented to by
the Required Lenders, Borrowings shall not be available in such Foreign Currency
and (ii) if the Alternative Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. It is hereby understood and
agreed that, notwithstanding anything to the foregoing set forth in this
Section 2.14(a), if at any time the conditions set forth in Section 2.14(c)(i)
or (ii) are in effect, the provisions of this Section 2.14(a) shall no longer be
applicable for any purpose of determining any alternative rate of interest under
this Agreement and Section 2.14(c) shall instead be applicable for all purposes
of determining any alternative rate of interest under this Agreement.

 

46



--------------------------------------------------------------------------------

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate or the CDOR Rate,
as applicable (including because the applicable Screen Rate is not available or
published on a current basis), for the applicable currency and such Interest
Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate or the CDOR Rate, as applicable, for the
applicable currency and such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for the applicable currency and such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone, telecopy or electronic mail as promptly
as practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective, (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing and (iii) if any Borrowing Request requests a Eurocurrency
Borrowing in a Foreign Currency, then the LIBO Rate (or the CDOR Rate, as
applicable) for such Eurocurrency Borrowing shall be the applicable Alternative
Rate; provided that if the circumstances giving rise to such notice affect only
one Type of Borrowings, then the other Type of Borrowings shall be permitted.

(c) Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.14(b)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.14(b)(i) have not arisen but (w) the supervisor for the
administrator of the applicable Screen Rate has made a public statement that the
administrator of the applicable Screen Rate is insolvent (and there is no
successor administrator that will continue publication of the applicable Screen
Rate), (x) the administrator of the applicable Screen Rate has made a public
statement identifying a specific date after which such Screen Rate will
permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of such Screen Rate), (y)
the supervisor for the administrator of the applicable Screen Rate has made a
public statement identifying a specific date after which such Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the applicable Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the such Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Company shall endeavor to establish an alternate rate of interest to the
LIBO Rate (or the CDOR Rate, as applicable) that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable; provided that, if
such alternate rate of interest as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date

 

47



--------------------------------------------------------------------------------

notice of such alternate rate of interest is provided to the Lenders (along with
the amendment to this Agreement giving effect to the changes hereto in respect
of such alternate rate of interest), a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this Section 2.14(c)
(but, in the case of the circumstances described in clause (ii)(w), clause
(ii)(x) or clause (ii)(y) of the first sentence of this Section 2.14(c), only to
the extent the applicable Screen Rate for the applicable currency and such
Interest Period is not available or published at such time on a current basis),
(x) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing in the
applicable currency or for the applicable Interest Period, as the case may be,
shall be ineffective, (y) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing and
(z) if any Borrowing Request requests a Eurocurrency Borrowing in a Foreign
Currency, then such request shall be ineffective.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes or UK Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or

(iii) subject any Recipient to any Taxes or UK Taxes on its loans, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Excluded Taxes, (C) Connection Income Taxes and (D) UK Taxes consisting of a
Tax Deduction required by law to be made by a Borrower or compensated for by
Section 2.18);

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan or of maintaining its obligation to make any such Loan or to increase
the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise,
then the applicable Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from

 

48



--------------------------------------------------------------------------------

time to time the applicable Borrower will pay to such Lender or such Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the other Borrowers to pay, such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.20, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market or the Canadian bank market, as applicable. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld

 

49



--------------------------------------------------------------------------------

to the relevant Governmental Authority in accordance with applicable law and, if
such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.17) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b) Payment of Other Taxes by the Borrowers. The relevant Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Borrowers. The relevant Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the relevant Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (1) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers

 

50



--------------------------------------------------------------------------------

or the Administrative Agent as will enable the Borrowers or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(i) Without limiting the generality of the foregoing, if any Borrower is a
U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS

 

51



--------------------------------------------------------------------------------

Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified

 

52



--------------------------------------------------------------------------------

party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
each Issuing Bank and the term “applicable law” includes FATCA.

(j) Certain FATCA Matters. For purposes of determining withholding Taxes imposed
under FATCA, the Borrowers and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) this Agreement and
the Loans as not qualifying as “grandfathered obligations” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).

SECTION 2.18. U.K. Tax.

(a) Unless a contrary indication appears, in this Section 2.18 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

(b) Each Borrower shall make all payments to be made by it under a Loan Document
without any Tax Deduction, unless a Tax Deduction is required by law.

(c) Each Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Administrative Agent accordingly. Similarly, a Lender
shall notify the Administrative Agent on becoming so aware in respect of a
payment payable to that Lender. If the Administrative Agent receives such
notification from a Lender it shall notify such Borrower.

(d) If a Tax Deduction is required by law to be made by a Borrower under any
Loan Document, the amount of the payment due from that Borrower shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.

(e) A Borrower is not required to make an increased payment to a Lender under
clause (d) above for a Tax Deduction in respect of tax imposed by the United
Kingdom from a payment of interest on a Loan, if on the date on which the
payment falls due:

(A) the payment could have been made to the relevant Lender without a Tax
Deduction if such Lender was a Qualifying Lender, but on that date that Lender
is not or has ceased to be a Qualifying Lender other than as a result of any
change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or any published
practice or concession of any relevant taxing authority; or

 

53



--------------------------------------------------------------------------------

(B) the relevant Lender is a Qualifying Lender solely under sub-paragraph (i)(b)
of the definition of Qualifying Lender and:

1. an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 of the ITA which relates to that payment and
that Lender has received from the Borrower making the payment a certified copy
of that Direction; and

2. the payment could have been made to the Lender without any Tax Deduction in
the absence of that Direction; or

(C) the relevant Lender is a Treaty Lender and the Borrower making the payment
is able to demonstrate that the payment could have been made to the Lender
without the Tax Deduction had that Lender complied with its obligations under
clause (h) below.

(D) the relevant Lender is a Qualifying Lender solely by virtue of sub-paragraph
(i)(b) of the definition of Qualifying Lender and:

1. the relevant Lender has not given a Tax Confirmation to the Borrower; and

2. the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to the Borrower, on the basis that the
Tax Confirmation would have enabled the Borrower to have formed a reasonable
belief that the payment was an “excepted payment” for the purpose of section 930
of the ITA.

(f) If a Borrower is required to make a Tax Deduction, that Borrower shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

(g) Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Borrower making that Tax Deduction shall
deliver to the Administrative Agent for the Lender entitled to the payment a
statement under section 975 of the ITA or other evidence reasonably satisfactory
to the Lender that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.

(h)

(A) A Treaty Lender and each Borrower which makes a payment to which that Treaty
Lender is entitled shall co-operate in completing any procedural formalities
necessary for that Borrower to obtain authorization to make that payment without
a Tax Deduction.

(B) Nothing in paragraph (A) above shall require a Treaty Lender to:

a. register under the HMRC DT Treaty Passport scheme;

b. apply the HMRC DT Treaty Passport scheme to any Loan if it has so registered;
or

c. file Treaty forms if it has included an indication to the effect that it
wishes the HMRC DT Treaty Passport scheme to apply to this Agreement in
accordance

 

54



--------------------------------------------------------------------------------

with clause (i) below and the Borrower making that payment has not complied with
its obligations under clause (j) below.

(i) A Treaty Lender which holds a passport under the HMRC DT Treaty Passport
scheme, and which wishes that scheme to apply to this Agreement, shall provide
an indication to that effect by notifying the relevant Borrower of its scheme
reference number and its jurisdiction of tax residence (and, in the case of a
Treaty Lender that becomes a party to this Agreement on the Restatement
Effective Date, it may provide such notification by including such details on
its signature page to this Agreement).

(j) Where a Lender includes the indication described in clause (i) above the
relevant Borrower shall file a duly completed form DTTP2 in respect of such
Lender with HM Revenue & Customs, within 30 days of the date such Lender becomes
a Lender under this Agreement or, within 30 days of the date such Borrower
becomes a Borrower under this Agreement (as the case may be), and shall promptly
provide the Lender with a copy of that filing.

(k) Each Borrower shall (within 3 Business Days of demand by the Administrative
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of UK Tax by that Protected Party in
respect of any Loan Document.

(l) Clause (k) above shall not apply with respect to any UK Tax assessed on a
Protected Party:

(A) under the law of the jurisdiction in which that Protected Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Protected Party is treated as resident for tax purposes; or

(B) under the law of the jurisdiction in which that Protected Party’s facility
office is located in respect of amounts received or receivable in that
jurisdiction,

if that UK Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Protected Party.

(m) Furthermore, clause (k) above shall not apply to the extent a loss,
liability or cost:

(A) is compensated for by an increased payment under clause (d) above; or

(B) would have been compensated for by an increased payment under clause
(d) above but was not so compensated solely because one of the exclusions in
clause (e) applied.

(n) A Protected Party making, or intending to make a claim under clause
(k) above shall promptly notify the Agent of the event which will give, or has
given, rise to the claim, following which the Administrative Agent shall notify
the Borrower.

(o) A Protected Party shall, on receiving a payment from a Borrower under clause
(k) above, notify the Administrative Agent.

(p) If a Borrower makes a Tax Payment and the relevant Lender determines that:

(A) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part or to that Tax Payment; and

 

55



--------------------------------------------------------------------------------

(B) that Lender has obtained, utilized and retained that Tax Credit,

the relevant Lender shall pay an amount to the Borrower which that Lender
determines will leave it (after that payment) in the same after-tax position as
it would have been in had the Tax Payment not been made by such Borrower.

(q) A UK Non-Bank Lender shall promptly notify the Borrower and the
Administrative Agent if there is any change in the position from that set out in
the Tax Confirmation.

(r) Each Lender shall indicate to the Administrative Agent (and the
Administrative Agent, upon receipt of such indication, shall inform the
Borrower), which of the following categories it falls in:

(A) not a Qualifying Lender;

(B) a Qualifying Lender (other than a Treaty Lender); or

(C) a Treaty Lender.

If a Lender fails to indicate its status in accordance with this clause (r) then
such Lender shall be treated for the purposes of this Agreement (including by
each Borrower) as if it is not a Qualifying Lender until such time as it
notifies the Administrative Agent which category applies (and the Administrative
Agent, upon receipt of such notification, shall inform the Borrower).

(s) Each Borrower shall pay and, within three (3) Business Days of demand,
indemnify each Credit Party against any cost, loss or liability that Credit
Party incurs in relation to all stamp duty, registration and other similar UK
Taxes payable in respect of any Loan Document (excluding, for the avoidance of
doubt, any such UK Tax arising in connection with an assignment or transfer by
that Credit Party of its rights under any Loan Document otherwise than at the
request of a Borrower).

(t) All amounts set out, or expressed to be payable under a Loan Document by any
party to a Credit Party which (in whole or part) constitute the consideration
for a supply or supplies for VAT purposes shall be deemed to be exclusive of any
VAT which is chargeable on such supply or supplies, and accordingly, subject to
clause (u) below, if VAT is or becomes chargeable on any supply made by any
Credit Party to any party under a Loan Document and such Credit Party is
required to account to the relevant tax authority for the VAT, that party shall
pay to the Credit Party (in addition to and at the same time as paying the
consideration for such supply) an amount equal to the amount of such VAT (and
such Credit Party shall promptly provide an appropriate VAT invoice to such
party).

(u) If VAT is or becomes chargeable on any supply made by any Credit Party (the
“Supplier”) to any other Credit Party (the “Recipient”) under a Finance
Document, and any party other than the Recipient (the “Subject Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration): (A) (where the
Supplier is the person required to account to the relevant tax authority for the
VAT), such party shall also pay to the Supplier (in addition to and at the same
time as paying such amount) an amount equal to the amount of such VAT. The
Recipient will promptly pay to the Subject Party an amount equal to any credit
or repayment obtained by the Recipient from the relevant tax authority which the
Recipient reasonably determines is in respect of such VAT; and (B) (where the
Recipient is the person required to account to the relevant tax authority for
the VAT) the Subject Party must promptly, following demand from the Recipient,
pay to the Recipient an amount equal to the VAT

 

56



--------------------------------------------------------------------------------

chargeable on that supply but only to the extent that the Recipient reasonably
determines that it is not entitled to credit or repayment from the relevant tax
authority in respect of that VAT.

(v) Where a Loan Document requires any party to reimburse a Credit Party for any
costs or expenses, that party shall also at the same time pay and indemnify the
Credit Party against all VAT incurred by the Credit Party in respect of the
costs or expenses to the extent that the Credit Party reasonably determines that
neither it nor any other member of any group of which it is a member for VAT
purposes is entitled to credit or repayment from the relevant tax authority in
respect of the VAT.

(w) Any reference in this Section 2.18 to any party shall, at any time when such
party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Value Added Tax Act 1994).

(x) In relation to any supply by a Credit Party to another party under a Finance
Document, if reasonably requested by such Credit Party, that party must promptly
provide such Credit Party with details of that party’s VAT registration and such
other information as is reasonably requested in connection with such Credit
Party’s VAT reporting requirements in relation to such supply.

SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment or prepayment required to be made by
it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16, 2.17 or 2.18, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 12:00
noon, New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 12:00 noon, Local Time, in the city of the Administrative
Agent’s Eurocurrency Payment Office for such currency, in each case on the date
when due, in immediately available funds, without set-off, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made (i) in the same currency in which the applicable
Credit Event was made (or where such currency has been converted to euro, in
euro) and (ii) to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603 or, in the case of a Credit Event denominated in
a Foreign Currency, the Administrative Agent’s Eurocurrency Payment Office for
such currency, except payments to be made directly to an Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17, 2.18 and 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments denominated
in the same currency received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. Notwithstanding the foregoing provisions of this Section, if,
after the making of any Credit Event in any Foreign Currency, currency control
or exchange regulations are imposed in the country which issues such currency
with the result that the type of currency in which the Credit Event was made
(the “Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.

 

57



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by a
Borrower (or the Company on behalf of a Borrower) pursuant to Section 2.03 or a
deemed request as provided in this Section or may be deducted from any deposit
account of such Borrower maintained with the Administrative Agent. Each Borrower
hereby irrevocably authorizes (i) the Administrative Agent to make a Borrowing
for the purpose of paying each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans and that all such
Borrowings shall be deemed to have been requested pursuant to Sections 2.03 or
2.04, as applicable and (ii) the Administrative Agent to charge any deposit
account of the relevant Borrower maintained with the Administrative Agent for
each payment of principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the

 

58



--------------------------------------------------------------------------------

Issuing Banks, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders or each of
the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency).

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.07(b), 2.19(e) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or the Issuing Banks to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid and/or
(ii) hold any such amounts in a segregated account over which the Administrative
Agent shall have exclusive control as cash collateral for, and application to,
any future funding obligations of such Lender under such Sections; in the case
of each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.20. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or 2.18, then
such Lender shall use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15, 2.17 or 2.18, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Company hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or 2.18 or (iii) any Lender becomes a Defaulting Lender, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15, 2.17 or 2.18) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Banks), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company (in the case
of all other amounts) and (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17 or 2.18, such assignment will result in a reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply. Each party hereto agrees that (a) an
assignment

 

59



--------------------------------------------------------------------------------

required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Company, the Administrative Agent and the
assignee (or, to the extent applicable, an agreement incorporating an Assignment
and Assumption by reference pursuant to an Approved Electronic Platform as to
which the Administrative Agent and such parties are participants), and (b) the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to and be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender, provided that any such documents shall be
without recourse to or warranty by the parties thereto.

SECTION 2.21. Expansion Option. The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $25,000,000
so long as, after giving effect thereto, the aggregate amount of such increases
and all such Incremental Term Loans does not exceed $500,000,000. The Company
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”; provided that no
Ineligible Institution may be an Augmenting Lender), which agree to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
extend Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Company and the Administrative
Agent and (ii) (x) in the case of an Increasing Lender, the Company and such
Increasing Lender execute an agreement substantially in the form of Exhibit C
hereto, and (y) in the case of an Augmenting Lender, the Company and such
Augmenting Lender execute an agreement substantially in the form of Exhibit D
hereto. No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Commitments or Incremental Term Loan pursuant to this Section 2.21. Increases
and new Commitments and Incremental Term Loans created pursuant to this
Section 2.21 shall become effective on the date agreed by the Company, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) or tranche of Incremental Term Loans shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such increase
or Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company and (B) the Company
shall be in compliance (on a Pro Forma Basis) with the covenants contained in
Section 6.07 and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Restatement Effective Date as to the
corporate power and authority of the Borrowers to borrow hereunder after giving
effect to such increase or Incremental Term Loan. On the effective date of any
increase in the Commitments or any Incremental Term Loans being made, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the applicable Borrower, or the Company on behalf of the
applicable Borrower, in accordance with the requirements of Section 2.03). The
deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, shall be subject to
indemnification by

 

60



--------------------------------------------------------------------------------

the Borrowers pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods. The
Incremental Term Loans (a) shall rank pari passu in right of payment with the
Revolving Loans, (b) shall not mature earlier than the Maturity Date (but may
have amortization prior to such date) and (c) shall be treated substantially the
same as (and in any event no more favorably than) the Revolving Loans; provided
that (i) the terms and conditions applicable to any tranche of Incremental Term
Loans maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the Revolving Loans. Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.21. Nothing contained in this Section 2.21 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder, or provide Incremental Term Loans, at any time.

SECTION 2.22. [Intentionally Omitted].

SECTION 2.23. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.19, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

SECTION 2.24. Designation of Foreign Subsidiary Borrowers. On the Restatement
Effective Date, and subject to the satisfaction of the applicable conditions in
Article IV hereto, the Initial Foreign Subsidiary Borrowers shall continue to be
Foreign Subsidiary Borrowers party to this Agreement until the Company shall
have executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to any such Subsidiary, whereupon such Subsidiary shall
cease to be a Foreign Subsidiary Borrower and a party to this Agreement. After
the Restatement Effective Date, the Company may at any time and from time to
time designate any Eligible Foreign Subsidiary as a Foreign Subsidiary Borrower
by delivery to the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Subsidiary and the Company and the satisfaction of the other
conditions precedent set forth in Section 4.03,

 

61



--------------------------------------------------------------------------------

and upon such delivery and satisfaction such Subsidiary shall for all purposes
of this Agreement be a Foreign Subsidiary Borrower and a party to this
Agreement. Each Foreign Subsidiary Borrower shall remain a Foreign Subsidiary
Borrower until the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be a Foreign Subsidiary
Borrower and a party to this Agreement. Notwithstanding the preceding sentence,
no Borrowing Subsidiary Termination will become effective as to any Foreign
Subsidiary Borrower at a time when any principal of or interest on any Loan to
such Borrower shall be outstanding hereunder, provided that such Borrowing
Subsidiary Termination shall be effective to terminate the right of such Foreign
Subsidiary Borrower to make further Borrowings under this Agreement. As soon as
practicable upon receipt of a Borrowing Subsidiary Agreement, the Administrative
Agent shall furnish a copy thereof to each Lender.

SECTION 2.25. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank hereunder; third, to cash collateralize the Issuing Banks’ LC
Exposure with respect to such Defaulting Lender in accordance with this Section;
fourth, as the Company may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the Issuing Banks’ future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Section; sixth, to the payment of any
amounts owing to the Lenders or the Issuing Banks as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or the Issuing Banks
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement or under any other Loan Document; seventh,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement or
under any other Loan Document; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure are held by the Lenders pro rata in

 

62



--------------------------------------------------------------------------------

accordance with the Commitments without giving effect to clause (d) below. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto;

(c) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that any amendment,
waiver or other modification requiring the consent of all Lenders or all Lenders
directly affected thereby shall not, except as otherwise provided in
Section 9.02, require the consent of such Defaulting Lender in accordance with
the terms hereof;

(d) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that such reallocation does not,
as to any non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving
Credit Exposure to exceed its Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
relevant Issuing Banks only the Borrowers’ obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the relevant Issuing Banks until and to the extent
that such LC Exposure is reallocated and/or cash collateralized; and

(e) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and

 

63



--------------------------------------------------------------------------------

the Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Company in accordance with Section 2.25(d), and LC Exposure
related to any newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.25(d)(i) (and
such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless such Issuing Bank shall
have entered into arrangements with the Company or such Lender, satisfactory to
such Issuing Bank to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Company and each Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

ARTICLE III

Representations and Warranties

Each Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, has all requisite power and authority
to carry on its business as now conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept is applicable) in, every jurisdiction where
such qualification is required. Schedule 3.01 hereto identifies each Subsidiary
as of the Restatement Effective Date, noting whether such Subsidiary is a
Significant Subsidiary, the jurisdiction of its incorporation or organization,
as the case may be, the percentage of issued and outstanding shares of each
class of its capital stock or other equity interests owned by the Company and
the other Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Specifically but without limitation, Section 2.13(f) satisfies the requirements
of Section 4 of the Interest Act (Canada) to the extent it applies to the
expression or statement of any interest payable under any Loan Document, and
each Canadian Borrower is able to calculate the yearly rate or percentage of
interest payable under any Loan Document based upon the methodology set out in
such Section.

 

64



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Company or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Company or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Company or any of its
Subsidiaries. Each Subsidiary organized under the laws of England and Wales and
the Netherlands represents and warrants to the Lenders that its centre of main
interest (as that term is used in Article 3(1) of the Regulation) is in its
jurisdiction of incorporation and it has no Establishment in any other
jurisdiction. Each Subsidiary organized under the laws of Germany represents and
warrants to the Lenders that it maintains its centre of main interests (as
defined in Council Regulation (EC) No 1346/2000 of 29 May 2000 on insolvency
proceedings (as amended or superseded from time to time, e.g., pursuant to
Regulation (EU) No 2015/848 of the European Parliament and of the Council of
20 May 2015 on insolvency proceedings)) in Germany.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2017 reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarters and
the portion of the fiscal year ended March 31, 2018 and June 30, 2018, certified
by its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such period in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

(b) Since December 31, 2017, there has been no material adverse change in, or a
material adverse effect upon, the operations, business, properties, or financial
condition of the Company and the Subsidiaries taken as a whole.

SECTION 3.05. Properties. Each of the Company and its Subsidiaries has good
title to (or, in the case of real property located in Germany, it is the sole
legal and beneficial (wirtschaftlicher) owner of), or valid leasehold interests
in, all its real and personal property material to its business, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.

SECTION 3.06. Litigation, Environmental and Labor Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Borrower, threatened
against or affecting the Company or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that could have a
material adverse effect on the rights or remedies of the Administrative Agent or
the Lenders or on the ability of any Borrower to perform its obligations to them
hereunder and under the other Loan Documents to which it is, or will be, a
party.

(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become

 

65



--------------------------------------------------------------------------------

subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements. (a) Each of the Company and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(b) No Loan Party (i) is a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

(c) Each Loan Party is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Patriot Act. No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

SECTION 3.08. Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax or UK Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes and UK Taxes required to
have been paid by it, except (a) Taxes or UK Taxes that are being contested in
good faith by appropriate proceedings and for which the Company or such
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect. No Loan Party is included in a fiscal unity
(fiscale eenheid) for Dutch corporate income tax (vennootschapsbelasting) or
Dutch value added tax (omzetbelasting) purposes.

SECTION 3.10. ERISA; Non-U.S. Pension Plans. (a) No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect.

(b) Each Non-U.S. Pension Plan is in compliance with all requirements of law
applicable thereto and the respective requirements of the governing documents
for such plan except to the extent such non-compliance could not reasonably be
expected to result in a Material Adverse Effect. With respect to each Non-U.S.
Pension Plan, none of the Company, its Affiliates or any of their directors,
officers, employees or agents has engaged in a transaction, or other act or
omission (including entering into this Agreement and any act done or to be done
in connection with this Agreement), that has subjected, or could reasonably be
expected to subject, the Company or any of its Subsidiaries, directly or
indirectly, to any penalty (including any tax or civil penalty), fine, claim or
other liability (including any liability under a

 

66



--------------------------------------------------------------------------------

contribution notice or financial support direction (as those terms are defined
in the United Kingdom Pensions Act 2004), or any liability or amount payable
under section 75 or 75A of the United Kingdom Pensions Act 1995), that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect and there are no facts or circumstances which may give rise to
any such penalty, fine, claim, or other liability. With respect to each Non-U.S.
Pension Plan, reserves have been established in the financial statements
furnished to Lenders in respect of any unfunded liabilities in accordance with
applicable law or, where required, in accordance with ordinary accounting
practices in the jurisdiction in which such Non-U.S. Pension Plan is maintained.
The aggregate unfunded liabilities with respect to such Non-U.S. Pension Plans
could not reasonably be expected to result in a Material Adverse Effect before
the date that, in relation to a Non-U.S. Pension Plan, (i) the entire debt is
triggered under Section 75 of the United Kingdom Pensions Act 1995 or (ii) a
contribution notice or financial support direction is issued in respect of such
debt. There are no actions, suits or claims (other than routine claims for
benefits) pending against or, to the knowledge of any Borrower, threatened
against the Company or any of its Subsidiaries with respect to any Non-U.S.
Pension Plan which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

SECTION 3.11. Disclosure. The Company has disclosed (directly or through
disclosure in its reports filed with the SEC) to the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of the Company or any Subsidiary to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. As of the Restatement Effective Date, to the best
knowledge of the Company, the information included in the Beneficial Ownership
Certification provided on or prior to the Restatement Effective Date to any
Lender in connection with this Agreement is true and correct in all respects.

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Company or any Subsidiary except for Liens permitted by
Section 6.02.

SECTION 3.14. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15. Anti-Corruption Laws and Sanctions.

(a) The Company has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Company, its Subsidiaries and their respective
officers and employees and to the knowledge of the Company its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects and, in the case of any Foreign Subsidiary Borrower, is
not knowingly engaged in any activity that could reasonably be expected to
result in such Borrower being designated as a Sanctioned Person. None of (a) the
Company, any Subsidiary or to the

 

67



--------------------------------------------------------------------------------

knowledge of the Company or such Subsidiary any of their respective directors,
officers or employees, or (b) to the knowledge of the Company, any agent of the
Company or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds directly or indirectly or other
Transactions will violate Anti-Corruption Laws or applicable Sanctions.

(b) The representations and warranties in this Section 3.15 shall not be made by
any German Borrower in so far as they would violate or expose any German
Borrower or any of its Subsidiaries or any director, officer or employee thereof
to any liability under any anti-boycott or blocking law, regulation or statute
that is in force from time to time and applicable to such entity (including
without limitation EU Regulation (EC) 2271/96 and Section 7 of the German
Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung – AWV))).

(c) The representations and warranties in this Section 3.15 given by any
Borrower to any Lender that qualifies as a resident party domiciled in Germany
(Inländer) within the meaning of Section 2 paragraph 15 German Foreign Trade Act
(Außenwirtschaftsgesetz) are made only to the extent that any Lender domiciled
in Germany (Inländer) within the meaning of Section 2 paragraph 15 German
Foreign Trade Act (Außenwirtschaftsgesetz) would be permitted to make such
undertakings pursuant to EU Regulation (EC) 2271/96 and Section 7 of the German
Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung – AWV).

SECTION 3.16. EEA Financial Institutions. No Borrower is an EEA Financial
Institution.

ARTICLE IV

Conditions

SECTION 4.01. Restatement Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of each of (i) Pepper Hamilton LLP, U.S. counsel for the Loan
Parties, substantially in the form of Exhibit B-1, (ii) CMS Derks Star Busmann,
Dutch counsel for the Loan Parties, substantially in the form of Exhibit B-2,
(iii) CMS Cameron McKenna LLP, United Kingdom counsel for the Loan Parties,
substantially in the form of Exhibit B-3, (iv) McCarthy Tetrault LLP, Canadian
counsel for the Loan Parties, substantially in the form of Exhibit B-4 and
(v) CMS Hasche Sigle, German counsel for the Loan Parties, substantially in the
form of Exhibit B-5], and in each case covering

 

68



--------------------------------------------------------------------------------

such other matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Company
hereby requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit E.

(d) The Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by the President, a Vice President or a
Financial Officer of the Company, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02.

(e) (i) The Administrative Agent, and any Lender that has so requested, shall
have received, at least ten (10) days prior to the Restatement Effective Date,
all documentation and other information regarding the Borrowers requested in
connection with applicable “know your customer” and Anti-Money Laundering Laws,
including the Patriot Act, to the extent requested in writing, of the Company at
least ten (10) days prior to the Restatement Effective Date and (ii) to the
extent any Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, at least ten (10) days prior to the Restatement Effective
Date, any Lender that has requested, in a written notice to the Company at least
ten (10) days prior to the Restatement Effective Date, a Beneficial Ownership
Certification in relation to such Borrower, shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (e) shall be deemed to be satisfied).

(f) The Administrative Agent shall have been paid all fees and other amounts due
and payable on or prior to the Restatement Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Company hereunder.

The Administrative Agent shall notify the Company and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (or, in the case of
any representation or warranty qualified by materiality or Material Adverse
Effect, in all respects) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit (except to
the extent any such representation or warranty expressly relates to any earlier
and/or specific date, in which case such representation and warranty shall be
true and correct in all material respects (or, in the case of any representation
or warranty qualified by materiality or Material Adverse Effect, in all
respects) as of such earlier and/or specific date), as applicable.

 

69



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.03. Designation of a Foreign Subsidiary Borrower. The designation of a
Foreign Subsidiary Borrower pursuant to Section 2.24 is subject to the condition
precedent that the Company or such proposed Foreign Subsidiary Borrower shall
have furnished or caused to be furnished to the Administrative Agent:

(a) Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Administrative Agent)
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party and such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Subsidiary;

(b) An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary, which shall identify by name and title and bear the
signature of the officers of such Subsidiary authorized to request Borrowings
hereunder and sign the Borrowing Subsidiary Agreement and the other Loan
Documents to which such Subsidiary is becoming a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Company or such Subsidiary;

(c) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders; and

(d) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent.

(e) Any documentation and other information related to such Subsidiary
reasonably requested by the Administrative Agent or any Lender under applicable
“know your customer” or similar rules and regulations, including the Patriot Act
and the Beneficial Ownership Regulation.

(f) In the event a Foreign Subsidiary Borrower is organized under the laws of
Germany, (i) the following constitutional documents of such Foreign Subsidiary
Borrower (and, if applicable, its general partner): an electronic commercial
register excerpt (not older than two (2) days), articles of association
(certified by the competent commercial register), shareholders’ list (certified
by the competent commercial register) and any by-laws, if applicable and (ii) a
copy of a resolution of the shareholders’/partners’ and/or, if required by law
or customary for such Foreign Subsidiary Borrower, resolutions of the management
and/or supervisory board of such Foreign Subsidiary Borrower, partner’s/other
competent corporate body’s (as applicable) meeting of each such Foreign
Subsidiary Borrower approving the terms of, and the transactions contemplated
by, the Borrowing Subsidiary Agreement, this Agreement and any other Loan
Documents to which such Foreign Subsidiary Borrower is becoming a party and such
documents and certificates as the

 

70



--------------------------------------------------------------------------------

Administrative Agent or its counsel may reasonably request and resolving that
such Subsidiary executes any such documents to which it is a party.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Company covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Company
(or, if earlier, by the date that the Annual Report on Form 10-K of the Company
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Company for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.07 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

71



--------------------------------------------------------------------------------

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be; and

(f) promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request and (y) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and Anti-Money Laundering Laws, including the
Patriot Act and the Beneficial Ownership Regulation.

Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the compliance certificates required by
clause (c) of this Section 5.01 to the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect; and

(c) (i) the occurrence of any ERISA Event that could reasonably be expected to
result in a Material Adverse Effect or (ii) the occurrence of any of the
following to the extent the same could reasonably be expected to result in a
Material Adverse Effect: (A) issuance by the United Kingdom Pensions Regulator
of a financial support direction or a contribution notice (as those terms are
defined in the United Kingdom Pensions Act 2004) in relation to any Non-US
Pension Plan, (B) any amount is due to any Non-US Pension Plan pursuant to
Section 75 or 75A of the United Kingdom Pensions Act 1995 and/or (C) an amount
becomes payable under section 75 or 75A of the United Kingdom Pensions Act 1995.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises,

 

72



--------------------------------------------------------------------------------

governmental authorizations and intellectual property rights material to the
conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided that
the foregoing shall not prohibit any merger, consolidation, Division,
liquidation or dissolution permitted under this Agreement. Each Subsidiary
organized under the laws of England and Wales and the Netherlands shall cause
its registered office and centre of main interests (as that term is used in
Article 3(1) of the Regulation) to be situated solely in its jurisdiction of
incorporation and shall have an Establishment situated solely in its
jurisdiction of incorporation. Each Subsidiary organized under the laws of
Germany shall cause its centre of main interests (as defined in Council
Regulation (EC) No 1346/2000 of 29 May 2000 on insolvency proceedings (as
amended or superseded from time to time, e.g., pursuant to Regulation (EU) No
2015/848 of the European Parliament and of the Council of 20 May 2015 on
insolvency proceedings)) to be situated in Germany.

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations under the terms of each mortgage
indenture, security agreement and other debt instrument that, if not paid, could
result in a Material Adverse Effect before the same shall become in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Company or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect. The Company will, and will
cause each of its Subsidiaries to, pay and discharge all material Taxes and UK
Taxes imposed upon it or its properties prior to the date on which penalties
attach thereto, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Company or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the failure to maintain such property could
not reasonably be expected to result in a Material Adverse Effect and
(b) maintain insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations, provided that the Company and its Subsidiaries
may self-insure against such risks and in such amounts as are usually
self-insured by companies engaged in the same or similar businesses operating in
the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent, upon reasonable prior notice, periodically (but no more
frequently than annually unless an Event of Default shall be continuing) to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested. The Company acknowledges that the Administrative Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain reports pertaining to the Company and its Subsidiaries’ assets
for internal use by the Administrative Agent and the Lenders.

SECTION 5.07. Compliance with Laws .

(a) The Company will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its property (including without limitation Environmental Laws), except
where the failure to so comply could

 

73



--------------------------------------------------------------------------------

not reasonably be expected to result in a Material Adverse Effect. The Company
will maintain in effect and enforce policies and procedures designed to ensure
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

(b) The affirmative covenants in the last sentence of Section 5.07(a) shall not
be made by any German Borrower in so far as they would violate or expose any
German Borrower or any of its Subsidiaries or any director, officer or employee
thereof to any liability under any anti-boycott or blocking law, regulation or
statute that is in force from time to time and applicable to such entity
(including without limitation EU Regulation (EC) 2271/96 and Section 7 of the
German Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung – AWV)).

(c) The affirmative covenants in the last sentence of Section 5.07(a) given by
any Borrower to any Lender that qualifies as a resident party domiciled in
Germany (Inländer) within the meaning of Section 2 paragraph 15 German Foreign
Trade Act (Außenwirtschaftsgesetz) are made only to the extent that any Lender
domiciled in Germany (Inländer) within the meaning of Section 2 paragraph 15
German Foreign Trade Act (Außenwirtschaftsgesetz) would be permitted to make
such undertakings pursuant to EU Regulation (EC) 2271/96 and Section 7 of the
German Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung – AWV).

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
refinance the indebtedness of the Company existing on the Restatement Effective
Date, finance the working capital needs, and for general corporate purposes
(including acquisitions), of the Company and its Subsidiaries. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 5.09. No Dutch Fiscal Unity. No Loan Party shall be included in a fiscal
unity (fiscale eenheid) for Dutch corporate income tax (vennootschapsbelasting)
or Dutch value added tax (omzetbelasting) purposes, in each case unless with the
prior consent of the Administrative Agent.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness with Indebtedness
of a similar type that does not increase the outstanding principal amount
thereof;

 

74



--------------------------------------------------------------------------------

(c) Indebtedness of the Company to any Subsidiary and of any Subsidiary to the
Company or any other Subsidiary;

(d) Guarantees by the Company of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Company or any other Subsidiary;

(e) [Intentionally Omitted];

(f) (i) Indebtedness pursuant to Permitted Receivables Facilities; provided that
the aggregate outstanding amount of Attributable Receivables Indebtedness
thereunder shall not exceed the greater of (A) $125,000,000 and (B) 15% of
Consolidated Tangible Assets of the Company and its Subsidiaries (determined by
reference to the Company’s most recently delivered Financials or, if prior to
the date of delivery of the first Financials to be delivered pursuant hereto,
the most recent financial statements referred to in Section 3.04(a)) at such
time and (ii) Indebtedness owing to the Company or any other Subsidiary that is
a transferor of Permitted Receivables Facility Assets in connection with a
Permitted Receivables Facility to the extent such Indebtedness is on account of
customary indebtedness incurred to finance a portion of the purchase price of
Permitted Receivables Facility Assets in connection with such Permitted
Receivables Facility;

(g) Indebtedness of the Company or any Subsidiary as an account party in respect
of trade letters of credit;

(h) Indebtedness under any Swap Agreement permitted by Section 6.04;

(i) Indebtedness of the Company or any Subsidiary arising in connection with the
entering into of any take-or-pay contract for supplies, packaging materials or
other similar materials entered into in the ordinary course of business,
consistent with the practices of the Company and its Subsidiaries prior to the
Restatement Effective Date; provided that the aggregate amount payable under
such take-or-pay contract shall not exceed $20,000,000;

(j) Indebtedness of the Borrowers consisting of borrowings against the cash
value of COLI Policies;

(k) Indebtedness of the Company or any Subsidiary which constitutes Permitted
Earn-Out Indebtedness and, unless the amount of such Indebtedness is in dispute,
only to the extent that any such Permitted Earn-Out Indebtedness is paid in full
within six months after the date upon which such Permitted Earn-Out Indebtedness
is determinable;

(l) Indebtedness of any Subsidiary; provided that the aggregate outstanding
principal amount of Indebtedness permitted by this clause (l) shall not in the
aggregate exceed 15% of Consolidated Total Assets of the Company (determined by
reference to the Company’s most recently delivered Financials or, if prior to
the date of delivery of the first Financials to be delivered pursuant hereto,
the most recent financial statements referred to in Section 3.04(a)) at any
time; and

(m) Permitted Qualifying Indebtedness.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income (including
accounts receivable) in respect of any thereof, except:

(a) Permitted Encumbrances;

 

75



--------------------------------------------------------------------------------

(b) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(d) Liens on assets acquired, constructed or improved by the Company or any
Subsidiary; provided that (i) such security interests secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within ninety (90) days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such assets and (iv) such security interests shall not
apply to any other property or assets of the Company or any Subsidiary;

(e) Liens on Permitted Receivables Facility Assets arising under Permitted
Receivables Facilities;

(f) Liens arising from precautionary UCC (or other similar recording or notice
statutes) financing statement filings regarding operating leases permitted
pursuant to this Agreement;

(g) Liens existing on assets of a Subsidiary at the time the Company acquires
such Subsidiary (so long as such Liens were not created in connection with or in
contemplation of such Subsidiary’s acquisition by the Company), and in an amount
not to exceed 15% of Consolidated Tangible Assets of the Company (determined by
reference to the Company’s most recently delivered Financials or, if prior to
the date of delivery of the first Financials to be delivered pursuant hereto,
the most recent financial statements referred to in Section 3.04(a));

(h) Liens, if any, created by any Loan Documents;

(i) Liens arising under the general terms and conditions (Allgemeine
Geschäftsbedingungen der Banken und Sparkassen) in relation to bank accounts
held in Germany;

(j) Liens arising out of conditional sale, title retention (including extended
retention of title), consignment or similar arrangements for the sale of goods;

(k) any lien required to be granted under mandatory law in favor of creditors as
a consequence of a merger or a conversion permitted under this Agreement due to
Section 22 and 204 of the German Reorganization Act (Umwandlungsgesetz); and

 

76



--------------------------------------------------------------------------------

(l) Liens on assets of the Company and its Subsidiaries not otherwise permitted
above so long as the aggregate principal amount of the Indebtedness and other
obligations subject to such Liens does not at any time exceed $50,000,000.

SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Company will not, and
will not permit any Subsidiary to, merge into or consolidate or amalgamate with
any other Person, consummate a Division as the Dividing Person, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions and whether effected pursuant to a Division or otherwise) any of
its assets, (including pursuant to a Sale and Leaseback Transaction), or any of
the Equity Interests of any of its Subsidiaries (in each case, whether now owned
or hereafter acquired), or liquidate or dissolve, except that:

(i) any Person may merge into the Company in a transaction in which the Company
is the surviving corporation;

(ii) (A) any Subsidiary may merge or amalgamate with any other Subsidiary,
(B) any Subsidiary may merge into or amalgamate with a Loan Party in a
transaction in which the surviving entity is such Loan Party (provided that any
such merger involving the Company must result in the Company as the surviving
entity), (C) any Subsidiary may sell, transfer, lease or otherwise dispose of
its assets to a Loan Party or (D) any Subsidiary that is an LLC may consummate a
Division as the Dividing Person if, immediately upon the consummation of the
Division, the assets of the applicable Dividing Person are held by one or more
Subsidiaries at such time, or, with respect to assets not so held by one or more
Subsidiaries, such Division, in the aggregate, would otherwise result in a
Disposition permitted by Section 6.03(a)(v)(D);

(iii) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to a Loan Party;

(iv) the Company or any Subsidiary may sell Permitted Receivables Facility
Assets and Permitted Receivables Related Assets under Permitted Receivables
Facilities;

(v) the Company and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) effect sales, leases, trade-ins or dispositions of used
equipment for value in the ordinary course of business consistent with past
practice, (C) enter into licenses of technology in the ordinary course of
business, and (D) make any other sales, transfers, leases or dispositions that,
together with all other property of the Company and its Subsidiaries previously
leased, sold or disposed of as permitted by this clause (D) during any fiscal
year of the Company, does not exceed 15% of Consolidated Total Assets
(determined by reference to the Company’s most recently delivered Financials or,
if prior to the date of delivery of the first Financials to be delivered
pursuant hereto, the most recent financial statements referred to in
Section 3.04(a));

(vi) any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and after giving effect to such transaction, no
Default shall exist;

(vii) the Company and its Subsidiaries may make Consolidated Capital
Expenditures in the ordinary course of their respective businesses;

 

77



--------------------------------------------------------------------------------

(viii) the Company and its Subsidiaries may make advances, investments and loans
in and to third parties;

(ix) the Company and its Subsidiaries may make Restricted Payments;

(x) the Company and its Subsidiaries may make dispositions of assets received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business; and

(xi) the Company and its Subsidiaries may lease (as lessor) real or personal
property not interfering with the ordinary course of business of the Company and
otherwise in compliance with this Agreement.

(b) The Company will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than (i) businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto, (ii) reasonable extensions
thereof and (iii) any other manufacturing business, including, without
limitation, the distribution and/or resale of manufactured products and other
reasonable extensions of the manufacturing business.

(c) The Company will not change its fiscal year from the basis in effect on the
Restatement Effective Date.

SECTION 6.04. Speculative Swap Agreements. The Company will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks, including the
potential purchase price of acquisitions in a foreign currency, of the Company
or any Subsidiary (other than those in respect of Equity Interests of the
Company or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary.

SECTION 6.05. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Company or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Company and its wholly owned Subsidiaries not involving any other Affiliate
(including transfers of inventory), (c) Restricted Payments, (d) Intercompany
Loans, (e) each of the Company and any Subsidiary may, in the ordinary course of
business, charge each other for services provided to the other, (f) the payment
of reasonable and customary fees, compensation and employee benefits to
directors of the Company or any Subsidiary who are not employees of the Company
or any Subsidiary in the ordinary course of business, (g) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, stock options, stock ownership or any other equity incentive plans
approved by the Company’s board of directors (or any committee thereof) and
(h) employment and severance arrangements entered into in the ordinary course of
business between the Company or any Subsidiary and any employee thereof.

SECTION 6.06. Sale and Leaseback Transactions. The Company shall not, nor shall
it permit any Subsidiary to, enter into any Sale and Leaseback Transaction,
other than Sale and Leaseback Transactions in respect of which the net cash
proceeds received in connection therewith does not exceed

 

78



--------------------------------------------------------------------------------

$50,000,000 in the aggregate during any fiscal year of the Company, determined
on a consolidated basis for the Company and its Subsidiaries.

SECTION 6.07. Financial Covenants.

(a) Maximum Leverage Ratio. The Company will not permit the ratio (the “Leverage
Ratio”), determined as of the end of each of its fiscal quarters ending on and
after September 30, 2018, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Company and
its Subsidiaries on a consolidated basis, to be greater than 3.50 to 1.00.
Notwithstanding the foregoing, the Company shall be permitted, but in no event
on more than two occasions during the term of this Agreement, to allow the
maximum Leverage Ratio permitted under this Section 6.07(a) to be increased to
4.00 to 1.00 for a period of four consecutive fiscal quarters (such period, an
“Adjusted Covenant Period”) in connection with a Qualifying Material Acquisition
occurring during the first of such four fiscal quarters (and in respect of which
the Company shall provide notice in writing to the Administrative Agent (for
distribution to the Lenders) of such increase and a transaction description of
such Qualifying Material Acquisition (including the name of the person or
summary description of the assets being acquired and the approximate purchase
price)), so long as the Company is in compliance on a pro forma basis with the
maximum Leverage Ratio of 4.00 to 1.00 on the closing date of such Qualifying
Material Acquisition immediately after giving effect (including giving effect on
a pro forma basis) to such Qualifying Material Acquisition; provided that it is
understood and agreed that the maximum Leverage Ratio permitted under this
Section 6.07(a) shall revert to 3.50 to 1.00 as of the end of such Adjusted
Covenant Period and thereafter until another Adjusted Covenant Period (if any)
is elected pursuant to the terms and conditions described above.

(b) Minimum Interest Coverage Ratio. The Company will not permit the ratio (the
“Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after September 30, 2018, of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense, in each case for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Company and its Subsidiaries on a consolidated basis, to be
less than 3.00 to 1.00.

SECTION 6.08. Anti-Corruption Laws and Sanctions.

(a) No Borrower will request any Borrowing or Letter of Credit, and no Borrower
shall use, and the Company shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit directly or indirectly (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or (iii) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

(b) The negative covenants in this Section 6.08 shall not be made by any German
Borrower in so far as they would violate or expose any German Borrower or any of
its Subsidiaries or any director, officer or employee thereof to any liability
under any anti-boycott or blocking law, regulation or statute that is in force
from time to time and applicable to such entity (including without limitation EU
Regulation (EC) 2271/96 and Section 7 of the German Foreign Trade Ordinance
(Verordnung zur Durchführung des Außenwirtschaftsgesetzes
(Außenwirtschaftsverordnung – AWV)).

 

79



--------------------------------------------------------------------------------

(c) The negative covenants in this Section 6.08 given by any Borrower to any
Lender that qualifies as a resident party domiciled in Germany (Inländer) within
the meaning of Section 2 paragraph 15 German Foreign Trade Act
(Außenwirtschaftsgesetz) are made only to the extent that any Lender domiciled
in Germany (Inländer) within the meaning of Section 2 paragraph 15 German
Foreign Trade Act (Außenwirtschaftsgesetz) would be permitted to make such
undertakings pursuant to EU Regulation (EC) 2271/96 and Section 7 of the German
Foreign Trade Ordinance (Verordnung zur Durchführung des
Außenwirtschaftsgesetzes (Außenwirtschaftsverordnung – AWV).

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any certificate required to be delivered pursuant
to or in connection with this Agreement or any other Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect on the date when made or deemed made;

(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence) or 5.08, in Article VI or in Article X;

(e) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of thirty (30) days after notice thereof from
the Administrative Agent to the Company (which notice will be given at the
request of any Lender);

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable and such failure
continues after the applicable grace or notice period, if any, specified in the
relevant document on the date of such failure;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;

 

80



--------------------------------------------------------------------------------

provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) the Company or any Significant Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Significant Subsidiary or for a
substantial part of its assets, (iv) make a general assignment for the benefit
of creditors or (v) take any action for the purpose of effecting any of the
foregoing;

(j) a UK Insolvency Event shall occur in respect of any UK Relevant Entity;

(k) with respect to the Company or any Significant Subsidiary, in each case
having its center of main interest (in the meaning of section 3 of the German
Insolvency Code (Insolvenzordnung) or article 3 para. 1 of Council Regulation
(EC) No. 1346/2000 of May 29, 2000 on insolvency proceedings (as amended or
superseded from time to time, e.g., pursuant to Regulation (EU) No 2015/848 of
the European Parliament and of the Council of 20 May 2015 on insolvency
proceedings)) in Germany, (i) the Company or such Significant Subsidiary is
unable to pay its debts as they fall due (zahlungsunfähig), is over indebted
(überschuldet), imminent illiquid (drohende Zahlungsunfähigkeit), or, for any
reasons set out in Section 17 or 19 (inclusive) of the German Insolvency Code
(Insolvenzordnung) or (ii) a Person making an application for the opening of
insolvency proceedings for the reasons set out in sections 17 to 19 of the
German Insolvency Code (Insolvenzordnung) (Antrag auf Eröffnung eines
Insolvenzverfahrens) or any competent court taking actions pursuant to section
21 of the German Insolvency Code (Insolvenzordnung) (Anordnung von
Sicherungsmaßnahmen) unless, in case of an application for the opening of
insolvency proceedings by any Person (other than the Company, any of its
Subsidiaries or its direct or indirect shareholders), such application is
dismissed by the competent court (for any reason other than for lack of assets
(mangels Masse)) or successfully withdrawn by such Person, in each case within
10 Business Days after such application;

(l) the Company or any Significant Subsidiary shall admit in writing its
inability to pay its debts as they become due;

(m) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (excluding any amounts paid or covered by an unaffiliated
insurance policy with a reputable and solvent insurance company that has not
denied coverage) shall be rendered against the Company, any Significant
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be

 

81



--------------------------------------------------------------------------------

effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Company or any Significant Subsidiary
to enforce any such judgment;

(n) an ERISA Event shall have occurred that could reasonably be expected to
result in a Material Adverse Effect;

(o) the Company or any of its Subsidiaries shall have been notified that any of
them has, in relation to a Non-U.S. Pension Plan, incurred a debt or other
liability under section 75 or 75A of the United Kingdom Pensions Act 1995, or
has been issued with a contribution notice or financial support direction (as
those terms are defined in the United Kingdom Pensions Act 2004), or otherwise
is liable to pay any other amount in respect of Non-U.S. Pension Plans, in each
case that could reasonably be expected to result in a Material Adverse Effect;
or

(p) a Change in Control shall occur;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take any or all
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder
and under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Borrower, (iii) require cash collateral for the LC
Exposure as required in Section 2.06(j), and (iv) exercise on behalf of itself,
the Lenders and the Issuing Banks all rights and remedies available to it, the
Lenders and the Issuing Banks under the Loan Documents and applicable law; and
in case of any event with respect to any Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding and cash collateral for the LC Exposure,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, and the obligation of the Company to cash collateralize the LC
Exposure as provided in clause (iii) above shall automatically become effective,
in each case, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower.

ARTICLE VIII

The Administrative Agent

SECTION 8.01. Authorization and Action.

(a) Each Lender and each Issuing Bank hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent under the Loan
Documents and each Lender and each Issuing Bank authorizes the Administrative
Agent to take such actions as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. Without limiting the foregoing, each Lender and
each Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, and to exercise all rights, powers
and remedies that the Administrative Agent may have under such Loan Documents.

 

82



--------------------------------------------------------------------------------

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and each Issuing Bank with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company, any Subsidiary or any Affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, any Issuing Bank or any other holder of
Obligations other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement and
the transactions contemplated hereby; and

(ii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed

 

83



--------------------------------------------------------------------------------

by the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any of their respective duties and exercise their respective rights and
powers through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities pursuant to this Agreement. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agent.

(e) None of any Co-Syndication Agent, any Co-Documentation Agent or any Arranger
shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.

(f) In case of the pendency of any proceeding with respect to any Borrower under
any federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any reimbursement obligation in respect of
any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other holder of Obligations to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, the
Issuing Banks or the other holders of Obligations, to pay to the Administrative
Agent any amount due to it, in its capacity as the Administrative Agent, under
the Loan Documents (including under Section 9.03). Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender or any Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or any Issuing Bank or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or any
Issuing Bank in any such proceeding.

(g) The provisions of this Article VIII are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Company’s rights to consent pursuant to and subject to the
conditions set forth in this Article VIII, none of the Company or any
Subsidiary, or any of their respective Affiliates, shall have any rights as a
third party beneficiary under any such provisions. Each holder of Obligations,
whether or not a party hereto, will be deemed, by its acceptance of the benefits
of the Guarantees of the Obligations provided under the Loan Documents, to have
agreed to the provisions of this Article VIII.

 

84



--------------------------------------------------------------------------------

SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.

(a) Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Borrower to perform its obligations hereunder
or thereunder.

(b) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Company, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any claim, liability, loss, cost or expense suffered by the
Company, any Subsidiary, any Lender or any Issuing Bank as a result of, any
determination of the Revolving Credit Exposure, any of the component amounts
thereof or any portion thereof attributable to each Lender or each Issuing Bank
or any Dollar Amount thereof.

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Company), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or any Issuing Bank and shall not be responsible to any Lender or any Issuing
Bank for any statements, warranties or representations made by or on behalf of
any Borrower in connection with this Agreement or any other Loan Document,
(v) in determining compliance with any condition hereunder to the making of a
Loan, or the issuance of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender or an Issuing Bank, may presume that such
condition is satisfactory to such Lender or such Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Bank sufficiently in advance of the making of such Loan or the
issuance of such Letter of Credit and (vi) shall be entitled to rely on, and
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon, any notice, consent, certificate or other instrument or
writing (which writing may be a fax, any electronic message, Internet or
intranet website

 

85



--------------------------------------------------------------------------------

posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

SECTION 8.03. Posting of Communications.

(a) The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Restatement Effective Date, a user ID/password authorization system) and the
Approved Electronic Platform is secured through a per-deal authorization method
whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, the Issuing Banks and the Borrowers
acknowledge and agree that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, the Issuing Banks and the Borrowers hereby approve distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY CO-SYNDICATION AGENT OR
ANY CO-DOCUMENTATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER, ANY
LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

(d) Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and each Issuing Bank agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or such Issuing Bank’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

 

86



--------------------------------------------------------------------------------

(e) Each of the Lenders, the Issuing Banks and the Company agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

SECTION 8.04. The Administrative Agent Individually. With respect to its
Commitment, Loans, Letter of Credit Commitments and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or any
Issuing Bank, as the case may be. The terms “Issuing Bank”, “Lenders”, “Required
Lenders” and any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity as a
Lender, the Issuing Bank or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Company, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Bank.

SECTION 8.05. Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Banks and the Company,
whether or not a successor Administrative Agent has been appointed. Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders and the Issuing Banks, appoint a successor Administrative Agent,
which shall be a bank with an office in New York, New York or an Affiliate of
any such bank. In either case, such appointment shall be subject to the prior
written approval of the Company (which approval may not be unreasonably withheld
and shall not be required while an Event of Default under clause (a), (b), (h),
(i), (j), (k) or (l) of Article VII has occurred and is continuing). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent. Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

(b) Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Company, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (ii) the
Required Lenders shall succeed to and become vested with all the rights,

 

87



--------------------------------------------------------------------------------

powers, privileges and duties of the retiring Administrative Agent; provided
that (A) all payments required to be made hereunder or under any other Loan
Document to the Administrative Agent for the account of any Person other than
the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article VIII and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

SECTION 8.06. Acknowledgements of Lenders and Issuing Bank.

(a) Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Lender, and
to make, acquire or hold Loans hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

(b) Each Lender, by delivering its signature page to this Agreement on the
Restatement Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on the Restatement Effective Date.

SECTION 8.07. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers, that at least one of the following is and will be
true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-

 

88



--------------------------------------------------------------------------------

23 (a class exemption for certain transactions determined by in-house asset
managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or any
other Loan Party, that none of the Administrative Agent, or the Arrangers, any
Co-Syndication Agent, any Co-Documentation Agent or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

(i) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

89



--------------------------------------------------------------------------------

(iv) no fee or other compensation is being paid directly to the Administrative
Agent, or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent and each Arranger, each Co-Syndication Agent and
each Co-Documentation Agent hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Loan Documents, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, commitment fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to any Borrower, to it c/o the Company, 1100 Cassatt Road, Berwyn,
Pennsylvania 19312, Attention of Mark S. Pave, Director, Corporate Treasury
(Telecopy No. (215) 323-9351; Telephone No. (610) 889-5296) and Dalip Puri, Vice
President and Treasurer (Telecopy No. (215) 323-9350; Telephone No. (610)
889-3408; with a copy (in the case of a notice of an actual or potential
Default, Event of Default, non-compliance with this Agreement or any other
similar matter) to (which copy shall not constitute notice): Pepper Hamilton
LLP, 400 Berwyn Park, 899 Cassatt Road, Berwyn, Pennsylvania 19312-1183,
Attention of Deborah Spranger, Esq., (Telecopy No. (866) 454-5857; Telephone No.
(610) 640-7834);

(ii) if to the Administrative Agent, (A) in the case of Borrowings by any
Borrower other than a Canadian Borrower denominated in Dollars, to JPMorgan
Chase Bank, N.A., 10 South Dearborn, Floor 07, Chicago, Illinois 60603,
Attention of April Yebd (Telecopy No. (888) 292-9533;
jpm.agency.servicing.4@jpmchase.com), (B) in the case of Borrowings by any
Borrower other than a Canadian Borrower denominated in Foreign Currencies, to
J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP,
Attention of The Manager, Loan & Agency Services (Telecopy No. 44 207 777 2360;
loan_and_agency_london@jpmorgan.com) and (C) in the case of Borrowings by a
Canadian Borrower, to JPMorgan Chase Bank, N.A., 10 South Dearborn, Floor L2S,
Chicago, Illinois 60603-2300, Attention of Melissa Gillispie (Telecopy No. (844)
235-1788; cls.cad.chicago@jpmorgan.com), and in each case with a copy to
JPMorgan Chase

 

90



--------------------------------------------------------------------------------

Bank, N.A., 270 Park Avenue, 43rd Floor, New York, New York 10017, Attention of
Anthony Galea (Telecopy No. (866) 682-7113);

(iii) if to JPMorgan as an Issuing Bank, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor 07, Chicago, Illinois 60603, Attention of April Yebd (Telecopy
No. (888) 292-9533), or in the case of any other Issuing Bank, to it at the
address and telecopy number specified from time to time by such Issuing Bank to
the Company and the Administrative Agent; and

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver

 

91



--------------------------------------------------------------------------------

or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.21 with respect to an Incremental Term Loan
Amendment or as provided in Section 2.14(c), neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase or extend the Commitment of any Lender without the written consent
of such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce any fees or other amounts
payable hereunder, without the written consent of each Lender directly affected
thereby (except that neither (A) any amendment or modification of the financial
covenants in this Agreement (or defined terms used in the financial covenants in
this Agreement) or (B) any amendment entered into pursuant to the terms of
Section 2.14(c) shall constitute a reduction in the rate of interest or fees or
other amounts for purposes of this clause (ii)), (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees or other amounts payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.09(c) or Section 2.19(b) or
(d) in a manner that would alter the ratable reduction of Commitments or the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change the payment waterfall provisions of Section 2.25(b)
without the written consent of each Lender, (vi) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.21 to be parties
to an Incremental Term Loan Amendment, Incremental Term Loans may be included in
the determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Restatement Effective
Date) or (vii) release the Company from its obligations under Article X without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or any Issuing Bank hereunder without the prior written
consent of the Administrative Agent or such Issuing Bank, as the case may be (it
being understood that any change to Section 2.25 shall require the consent of
the Administrative Agent and each Issuing Bank); provided further that no such
agreement shall amend or modify the provisions of Section 2.06 or any letter of
credit application and any bilateral agreement between the Company and any
Issuing Bank regarding such Issuing Bank’s Letter of Credit Commitment or the
respective rights and obligations between the Company and such Issuing Bank in
connection with the issuance of Letters of Credit without the prior written
consent of the Administrative Agent and such Issuing Bank, respectively.
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be directly affected by
such amendment, waiver or other modification.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers to each relevant
Loan Document (x) to add one or more

 

92



--------------------------------------------------------------------------------

credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, (ii) each Borrower shall pay to such Non-Consenting Lender in same
day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by such Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15, 2.17 and 2.18,
and (2) an amount, if any, equal to the payment which would have been due to
such Lender on the day of such replacement under Section 2.16 had the Loans of
such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender and (iii) such Non-Consenting Lender shall have received the
outstanding principal amount of its Loans and participations in LC
Disbursements. Each party hereto agrees that (a) an assignment required pursuant
to this paragraph may be effected pursuant to an Assignment and Assumption
executed by the Company, the Administrative Agent and the assignee (or, to the
extent applicable, an agreement incorporating an Assignment and Assumption by
reference pursuant to an Approved Electronic Platform as to which the
Administrative Agent and such parties are participants), and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto.

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
fees, charges and disbursements of one primary counsel for the Administrative
Agent and of one counsel in each relevant jurisdiction, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) if

 

93



--------------------------------------------------------------------------------

an Event of Default occurs, all reasonable out-of-pocket expenses incurred by
the Administrative Agent, any Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Issuing Bank or any Lender, in connection with such Event of Default
and the enforcement or protection of its rights in connection with this
Agreement and any other Loan Document, including its rights under this Section,
or in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) The Company shall indemnify the Administrative Agent, each Arranger, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation, arbitration or proceeding
is brought by the Company or any other Loan Party or its or their respective
equity holders, Affiliates, creditors or any other third Person and whether
based on contract, tort or any other theory and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. This Section 9.03(b) shall
not apply with respect to Taxes or UK Taxes other than any Taxes or UK Taxes
that represent losses or damages arising from any non-Tax or non-UK Tax claim.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or any Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Company’s failure to pay any such amount shall not relieve the Company of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or any Issuing
Bank in its capacity as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

94



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the relevant Issuing Bank that issues any Letter of Credit), except that (i) no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the relevant Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld, conditioned or delayed) of:

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default under clause (a), (b), (h), (i), (j), (k) or (l) of Article
VII has occurred and is continuing, any other assignee;

(B) the Administrative Agent; and

(C) the Issuing Banks.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default under clause (a), (b), (h), (i), (j), (k) or (l) of Article VII
has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the

 

95



--------------------------------------------------------------------------------

assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws; and

(E) other than assignments to an existing Lender, assignments to Lenders that
will acquire a position of the Obligations of a Dutch Borrower shall only be
permitted if such person is a Dutch Non-Public Lender.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17, 2.18 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

96



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.06(d) or (e), 2.07(b), 2.19(e) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Any Lender may, without the consent of, or notice to, any Borrower, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other entities (a “Participant”), other than an Ineligible Institution,
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 2.18 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.19 and 2.20 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15, 2.17 or 2.18, with respect to any participation, than its
participating Lender would

 

97



--------------------------------------------------------------------------------

have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Company’s request and expense, to use reasonable efforts to
cooperate with the Company to effectuate the provisions of Section 2.20(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.19(d) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Treasury Regulations Section 5f.103-1(c) and Proposed
Treasury Regulations Section 1.163-5(b) (or any amended or successor version).
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17, 2.18 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to
(i) fees payable to the Administrative Agent and (ii) the reduction of the
Letter of Credit Commitment of any

 

98



--------------------------------------------------------------------------------

Issuing Bank constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept Electronic Signatures in any form or format (other than
signatures provided in portable document format (.pdf) solely to facilitate the
effectiveness of this Agreement on the Restatement Effective Date, so long as
the manually executed original counterparts of such signature are promptly
provided thereafter, in such number of counterparts and by such time as is
reasonably requested by the Administrative Agent) without its prior written
consent.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower against any of and all of the Obligations held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under the Loan Documents and although such obligations may be unmatured;
provided that no amounts attributable to a Foreign Subsidiary shall be set off
against, or in any way reduce, any obligation of the Company or any Domestic
Subsidiary. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have. Each Lender and each Issuing Bank agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or

 

99



--------------------------------------------------------------------------------

relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may (and any such
claims, cross-claims or third party claims brought against the Administrative
Agent or any of its Related Parties may only) be heard and determined in such
Federal (to the extent permitted by law) or New York State court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Each Foreign Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(b) in any federal or New York State court sitting in New York
City. The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment. Said designation and appointment shall be
irrevocable by each such Foreign Subsidiary Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by
such Foreign Subsidiary Borrower hereunder and under the other Loan Documents
shall have been paid in full in accordance with the provisions hereof and
thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.24. Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(d); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Foreign Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Foreign Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company). Each Foreign
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Foreign Subsidiary Borrower in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Foreign Subsidiary Borrower.
To the extent any Foreign Subsidiary Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether from
service or notice, attachment prior to judgment, attachment in aid of execution
of a judgment, execution or otherwise), each Foreign Subsidiary Borrower hereby
irrevocably waives such immunity in respect of its obligations under the Loan
Documents. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

100



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors who need the information in connection with the
Transactions (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential and not to use the Information
for any purposes other than in connection with the Transactions), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Company. For the purposes of this Section, “Information” means all information
received from the Company relating to the Company or its business, other than
any such information that is available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the Company
and other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Company after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY, THE OTHER LOAN PARTIES
AND THEIR RESPECTIVE RELATED

 

101



--------------------------------------------------------------------------------

PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act. Each Borrower
acknowledges that, pursuant to the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and other applicable Canadian anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
laws, the Lenders and the Administrative Agent may be required to obtain, verify
and record information regarding such Borrower, its directors, authorized
signing officers, direct or indirect shareholders or other Persons in Control of
such Borrower, and the transactions contemplated hereby.

SECTION 9.14. Attorney Representation. If a Dutch Borrower is represented by an
attorney in connection with the signing and/or execution of the Agreement and/or
any other Loan Document it is hereby expressly acknowledged and accepted by the
parties to the Agreement and/or any other Loan Document that the existence and
extent of the attorney’s authority and the effects of the attorney’s exercise or
purported exercise of his or her authority shall be governed by the laws of the
Netherlands.

SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.16. No Fiduciary Duty, etc.

(a) Each Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set

 

102



--------------------------------------------------------------------------------

forth herein and in the other Loan Documents and each Credit Party is acting
solely in the capacity of an arm’s length contractual counterparty to such
Borrower with respect to the Loan Documents and the transaction contemplated
therein and not as a financial advisor or a fiduciary to, or an agent of, such
Borrower or any other person. Each Borrower agrees that it will not assert any
claim against any Credit Party based on an alleged breach of fiduciary duty by
such Credit Party in connection with this Agreement and the transactions
contemplated hereby. Additionally, each Borrower acknowledges and agrees that no
Credit Party is advising such Borrower as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction. Each Borrower
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and the Credit Parties shall have no
responsibility or liability to any Borrower with respect thereto.

(b) Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, such Borrower, its Subsidiaries and other companies with which
such Borrower or any of its Subsidiaries may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

(c) In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its Affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which such Borrower or any
of its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise. No Credit Party will use confidential
information obtained from such Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with such Borrower
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies. Each Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to such Borrower or any of its Subsidiaries,
confidential information obtained from other companies.

SECTION 9.17. Several Liability. Notwithstanding anything to the contrary herein
or in any other Loan Document, the Obligations of each Foreign Subsidiary
Borrower are several and not joint and no Foreign Subsidiary Borrower shall be
responsible for any other Borrower’s failure to pay its Obligations hereunder.

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

103



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion powers of any EEA Resolution
Authority.

ARTICLE X

Company Guarantee

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers. The Company further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligation.

The Company waives presentment to, demand of payment from and protest to any
other Borrower of any of the Obligations, and also waives notice of acceptance
of its obligations and notice of protest for nonpayment. The obligations of the
Company hereunder shall not be affected by (a) the failure of the Administrative
Agent, any Issuing Bank or any Lender to assert any claim or demand or to
enforce any right or remedy against any other Borrower under the provisions of
this Agreement, any other Loan Document or otherwise; (b) any extension or
renewal of any of the Obligations; (c) any rescission, waiver, amendment or
modification of, or release from, any of the terms or provisions of this
Agreement, or any other Loan Document or agreement; (d) any default, failure or
delay, willful or otherwise, in the performance of any of the Obligations;
(e) the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Obligations, if any; (f) any change in the corporate,
partnership or other existence, structure or ownership of any other Borrower or
any other guarantor of any of the Obligations; (g) the enforceability or
validity of the Obligations or any part thereof or the genuineness,
enforceability or validity of any agreement relating thereto or with respect to
any collateral securing the Obligations or any part thereof, or any other
invalidity or unenforceability relating to or against any other Borrower or any
other guarantor of any of the Obligations, for any reason related to this
Agreement, any Swap Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such other Borrower or any other guarantor of the
Obligations, of any of the Obligations or otherwise affecting any term of any of
the Obligations; or (h) any other act, omission or delay to do any other act
which may or might in any manner or to any extent vary the risk of the Company
or otherwise operate as a discharge of a guarantor as a matter of law or equity
or which would impair or eliminate any right of the Company to subrogation.

 

104



--------------------------------------------------------------------------------

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent, any Issuing Bank or any
Lender to any balance of any deposit account or credit on the books of the
Administrative Agent, any Issuing Bank or any Lender in favor of any other
Borrower or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

The Company further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Obligations now or hereafter
existing and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation (including a
payment effected through exercise of a right of setoff) is rescinded, or is or
must otherwise be restored or returned by the Administrative Agent, any Issuing
Bank or any Lender upon the insolvency, bankruptcy or reorganization of any
other Borrower or otherwise (including pursuant to any settlement entered into
by a holder of Obligations in its discretion).

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against the Company by virtue hereof, upon the failure of any other
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Company
hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, any Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon. The Company further agrees
that if payment in respect of any Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York, Chicago or any
other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, any Issuing Bank or any Lender, disadvantageous to the Administrative
Agent, any Issuing Bank or any Lender in any material respect, then, at the
election of the Administrative Agent, the Company shall make payment of such
Obligation in Dollars (based upon the Dollar Amount of such Obligation on the
date of payment) and/or in New York, Chicago or such other Eurocurrency Payment
Office as is designated by the Administrative Agent and, as a separate and
independent obligation, shall indemnify the Administrative Agent, any Issuing
Bank and any Lender against any losses or reasonable out-of-pocket expenses that
it shall sustain as a result of such alternative payment.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any other Borrower arising as a result thereof by way of right
of subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such other Borrower to the Administrative Agent, the Issuing
Banks and the Lenders.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.

[Signature Pages Follow]

 

105



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

AMETEK, INC., as the Company By  

/s/ Dalip Puri

  Name: Dalip Puri   Title: VP and Treasurer EMA HOLDINGS UK LIMITED, as a
Foreign Subsidiary Borrower By  

/s/ B.P. Wilson

  Name: B.P. Wilson   Title: Director AMETEK HOLDINGS B.V., as a Foreign
Subsidiary Borrower By  

/s/ Alain Ponsot

  Name: Alain Ponsot   Title: Managing Director A By  

/s/ Jan Sabastian Donner

  Name: Jan Sabastian Donner   Title: Managing Director “B” AMETEK CANADA
LIMITED PARTNERSHIP,
by its general partner, AMETEK CANADA 3 ULC,
as a Foreign Subsidiary Borrower By  

/s/ Bernard G. Boulet

  Name: Bernard G. Boulet   Title: Director and President

Signature Page to Amended and Restated Credit Agreement

AMETEK, Inc.



--------------------------------------------------------------------------------

AMETEK MATERIAL ANALYSIS HOLDINGS GMBH, as a Foreign Subsidiary Borrower By  

/s/ Rolf Singendonk

  Name: Rolf Singendonk   Title: Managing Director

Signature Page to Amended and Restated Credit Agreement

AMETEK, Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as an Issuing Bank and as
Administrative Agent By  

/s/ Anthony Galea

  Name: Anthony Galea   Title: Executive Director Jurisdiction of tax residence:
United States of America Treaty Passport scheme reference number:
13/M/0268710/DTTP

Signature Page to Amended and Restated Credit Agreement

AMETEK, Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually as a Lender, as an Issuing Bank and as a
Co-Syndication Agent By  

/s/ Kevin Dobosz

  Name: Kevin Dobosz   Title: Senior Vice President Jurisdiction of tax
residence: United States Treaty Passport scheme reference number: 13/B/7418/DTTP

Signature Page to Amended and Restated Credit Agreement

AMETEK, Inc.



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

individually as a Lender, as an Issuing Bank and as a Co-Syndication Agent

By  

/s/ Heidi S. Bahmueller

  Name: Heidi S. Bahmueller   Title: Vice President Jurisdiction of tax
residence: USA Treaty Passport scheme reference number: 13/P/63904/DTTP

Signature Page to Amended and Restated Credit Agreement

AMETEK, Inc.



--------------------------------------------------------------------------------

SUNTRUST BANK, individually as a Lender, as an Issuing Bank and as a
Co-Syndication Agent By  

/s/ Jared Cohen

  Name: Jared Cohen   Title: Vice President Jurisdiction of tax residence:
United States Treaty Passport scheme reference number: 13/S/67712/DTTP

Signature Page to Amended and Restated Credit Agreement

AMETEK, Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender, as an Issuing
Bank and as a Co-Syndication Agent By  

/s/ Mark H. Halldorson

  Name: Mark H. Halldorson   Title: Director Jurisdiction of tax residence:
United States Treaty Passport scheme reference number: 013/W/61173/DTTP

Signature Page to Amended and Restated Credit Agreement

AMETEK, Inc.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender

and as a Co-Documentation Agent

By  

/s/ Paul F. Johnson

  Name: Paul F. Johnson   Title: Vice President Jurisdiction of tax residence:
United States of America Treaty Passport scheme reference number:
13/U/62184/DTTP

Signature Page to Amended and Restated Credit Agreement

AMETEK, Inc.



--------------------------------------------------------------------------------

MIZUHO BANK (USA)., as a Lender

and as a Co-Documentation Agent

By  

/s/ Tracy Rahn

  Name: Tracy Rahn   Title: Executive Director Jurisdiction of tax residence:
Japan Treaty Passport scheme reference number: 43/M/274822/DTTP

Signature Page to Amended and Restated Credit Agreement

AMETEK, Inc.



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender

and as a Co-Documentation Agent

By  

/s/ Emma Petersen

  Name: Emma Petersen   Title: Director By  

/s/ Nader Tannous

  Name: Nader Tannous   Title: Managing Director Jurisdiction of tax residence:
France Treaty Passport scheme reference number: 5/B/255139/DTTP

Signature Page to Amended and Restated Credit Agreement

AMETEK, Inc.



--------------------------------------------------------------------------------

NATIONAL WESTMINSTER BANK, PLC as a Lender

and as a Co-Documentation Agent

By  

/s/ Stephen A. Simpson

  Name: Stephen A. Simpson   Title: Director, Structured Finance Jurisdiction of
tax residence: United Kingdom Treaty Passport scheme reference number:

Signature Page to Amended and Restated Credit Agreement

AMETEK, Inc.



--------------------------------------------------------------------------------

COMMERZBANK AG, New York Branch, as a Lender

and as a Co-Documentation Agent

By  

/s/ Michael Ravelo

  Name: Michael Ravelo   Title: Managing Director By  

/s/ Anne Culver

  Name: Anne Culver   Title: Vice President Jurisdiction of tax residence:
Germany Treaty Passport scheme reference number: 7/C/25382/DTTP

Signature Page to Amended and Restated Credit Agreement

AMETEK, Inc.



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Restatement Effective Date, it is no longer a party to the Existing
Credit Agreement or any of the “Loan Documents” (as defined therein) and is not
a party to this Agreement other than for the sole purpose of provisions of
Section 1.07 expressly applicable to it. MUFG BANK, LTD. (f/k/a The Bank of
Tokyo-Mitsubishi UFJ, Ltd.) By  

/s/ Stephen Hall

  Name: Stephen Hall   Title: Director

Signature Page to Amended and Restated Credit Agreement

AMETEK, Inc.



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Restatement Effective Date, it is no longer a party to the Existing
Credit Agreement or any of the “Loan Documents” (as defined therein) and is not
a party to this Agreement other than for the sole purpose of provisions of
Section 1.07 expressly applicable to it. CITIZENS BANK OF PENNSYLVANIA By  

/s/ William J. O’Meara

  Name: William J. O’Meara   Title: Vice President

Signature Page to Amended and Restated Credit Agreement

AMETEK, Inc.



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Restatement Effective Date, it is no longer a party to the Existing
Credit Agreement or any of the “Loan Documents” (as defined therein) and is not
a party to this Agreement other than for the sole purpose of provisions of
Section 1.07 expressly applicable to it. SANTANDER BANK, N.A. By  

/s/ Daniel Vereb

  Name: Daniel Vereb   Title: SVP

Signature Page to Amended and Restated Credit Agreement

AMETEK, Inc.



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that upon its
receipt of all amounts due and payable to it with to its Existing Loans, from
and after the Restatement Effective Date, it is no longer a party to the
Existing Credit Agreement or any of the “Loan Documents” (as defined therein)
and is not a party to this Agreement other than for the sole purpose of
provisions of Section 1.07 expressly applicable to it. THE BANK OF NEW YORK
MELLON By  

/s/ Daniel Koller

  Name: Daniel Koller   Title: Vice President

Signature Page to Amended and Restated Credit Agreement

AMETEK, Inc.



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Restatement Effective Date, it is no longer a party to the Existing
Credit Agreement or any of the “Loan Documents” (as defined therein) and is not
a party to this Agreement other than for the sole purpose of provisions of
Section 1.07 expressly applicable to it. KEYBANK NATIONAL ASSOCIATION By  

/s/ Suzannah Valdivia

  Name: Suzannah Valdivia   Title: Senior Vice President

Signature Page to Amended and Restated Credit Agreement

AMETEK, Inc.



--------------------------------------------------------------------------------

SCHEDULE 2.01A

COMMITMENTS

 

LENDER

   COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 200,000,000  

BANK OF AMERICA, N.A.

   $ 200,000,000  

PNC BANK, NATIONAL ASSOCIATION

   $ 200,000,000  

SUNTRUST BANK

   $ 200,000,000  

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 200,000,000  

U.S. BANK NATIONAL ASSOCIATION

   $ 100,000,000  

MIZUHO BANK (USA)

   $ 100,000,000  

BNP PARIBAS

   $ 100,000,000  

NATIONAL WESTMINSTER BANK PLC

   $ 100,000,000  

COMMERZBANK AG, NEW YORK BRANCH

   $ 100,000,000  

AGGREGATE COMMITMENT

   $ 1,500,000,000  



--------------------------------------------------------------------------------

SCHEDULE 2.01B

LETTER OF CREDIT COMMITMENTS

 

LENDER

   COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 25,000,000  

BANK OF AMERICA, N.A.

   $ 25,000,000  

PNC BANK, NATIONAL ASSOCIATION

   $ 50,000,000  

SUNTRUST BANK

   $ 25,000,000  

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 25,000,000  



--------------------------------------------------------------------------------

Schedule 2.06

Existing Letters of Credit



--------------------------------------------------------------------------------

Schedule 3.01

Subsidiaries of Ametek, Inc.

AS OF OCTOBER 18, 2018

 

Name of Subsidiary and name under which it does business

  

State or other jurisdiction of

incorporation or organization

   Percentage of voting
securities owned by its
immediate parent*  

Advanced Measurement Technology, Inc.

   Delaware                                  100 % 

Sunpower, Inc.

   Delaware      100 % 

AIP/MPM Funding, Inc.

   Delaware      100 % 

AIP/MPM Holdings, Inc.

   Delaware      100 % 

Micro-Poise Measurement Systems, LLC

   Delaware      100 % 

Akron Standard Bestry (Guangzhou) Measurement Equipment Co., Ltd.

   China      50 % 

QM China Holding Inc.

   Delaware      100 % 

Micro-Poise Industrial Equipment (Beijing) Ltd.

   China      100 % 

AMETEK (Bermuda), Ltd.

   Bermuda      100 % 

AMETEK Canada, LLC

   Delaware      100 % 

AMETEK Canada 1 ULC

   Canada      100 % 

AMETEK Canada 2 ULC.

   Canada      100 % 

AMETEK Creaform Financing, L.P.

   Delaware      99.90 % 

AMETEK Financing Canada Limited Partnership

   Canada      99.90 % 

AMETEK Creaform Inc.

   Canada      100 % 

AMETEK Canada 3 ULC

   Canada      100 % 

AMETEK Canada Limited Partnership

   Canada      99.90 % 

Creaform Inc.

   Canada      100 % 

Creaform Shanghai Ltd.

   China      100 % 

Creaform France S.A.S.

   France      100 % 

AMETEK Receivables Corp.

   Delaware      100 % 

AMETEK Thermal Systems, Inc.

   Delaware      100 % 

AMETEK TMS, Inc.

   Delaware      100 % 

AMETEK Arizona Instrument LLC

   Arizona      100 % 

Chandler Instruments Company, L.L.C.

   Texas      100 % 

Grabner Instruments Messtechnik Gesellschaft m.b.H.

   Austria      56 % 

Petrolab, L.L.C.

   Delaware      100 % 

CS Holdings Co., Inc.

   Delaware      100 % 

CS Intermediate Holdings Co., Inc.

   Delaware      100 % 

Controls Southeast, Inc.

   North Carolina      100 % 

EDAX, Inc.

   Delaware      100 % 

AMETEK B.V.

   Netherlands      100 % 

EMA Corp.

   Delaware      98.43 % 

Amekai (BVI) Ltd.

   British Virgin Islands      50 % 

AMETEK Aerospace, LLC

   Delaware      100 % 

AMETEK AP, LLC

   California      100 % 

AMETEK Aerospace & Power Holdings, Inc.

   Delaware      100 % 

AMETEK Advanced Industries, Inc.

   Delaware      100 % 

AMETEK Aircraft Parts & Accessories, Inc.

   Delaware      100 % 

AMETEK Ameron, LLC

   Delaware      100 % 

AMETEK HSA, Inc.

   Delaware      100 % 

AMETEK MRO Florida, Inc.

   Delaware      100 % 

Drake Air, Inc.

   Oklahoma      100 % 

AMETEK Programmable Power, Inc.

   Delaware      100 % 

VTI Instruments Private Limited

   India      99.999 % 

VTI Integrated Systems Private Limited

   India      99.89 % 

ESP Holdco, Inc.

   Delaware      100 % 

Electronic Systems Protection, Inc.

   Delaware      100 % 

Powervar, Inc

   Illinois      100 % 

Powervar Canada Inc. 

   Canada      100 % 



--------------------------------------------------------------------------------

Powervar Deutschland GmbH

   Germany                                  100 % 

Powervar Mexico S.A. de C.V.

   Mexico      99.998 % 

Southern Aero Partners, Inc.

   Oklahoma      100 % 

AMETEK CTS US, Inc.

   New York      100 % 

Forza Silicon Corporation

   California      100 % 

AMETEK EMG Holdings, Inc.

   Delaware      100 % 

Avicenna Technology, Inc.

   Minnesota      100 % 

Coining, Inc.

   Delaware      100 % 

Dunkermotoren USA Inc.

   Delaware      100 % 

Hamilton Precision Metals, Inc.

   Delaware      100 % 

Hamilton Precision Metals of Delaware, Inc.

   Delaware      100 % 

HCC Industries, Inc.

   Delaware      100 % 

AMETEK Ceramics, Inc.

   Delaware      100 % 

Glasseal Products, Inc.

   New Jersey      100 % 

Sealtron, Inc.

   Delaware      100 % 

HCC Aegis, Inc.

   Delaware      100 % 

HCC Industries International

   California      100 % 

HCC Machining Company, Inc.

   Delaware      100 % 

Hermetic Seal Corporation

   Delaware      100 % 

KBA Enterprises, Inc.

   Delaware      100 % 

Reading Alloys, Inc.

   Pennsylvania      100 % 

RAI Enterprises, Inc.

   Delaware      100 % 

SCPH Holdings, Inc.

   Delaware      100 % 

AMETEK SCP, Inc.

   Rhode Island      100 % 

AMETEK SCP (Barrow) Limited

   United Kingdom      100 % 

Technical Services for Electronics, Inc.

   Minnesota      100 % 

AMETEK Grundbesitz GmbH

   Germany      100 % 

AMETEK Haydon Kerk, Inc.

   Delaware      100 % 

Tritex Corporation

   Delaware      100 % 

Haydon Kerk Motion Solutions, Inc.

   Massachusetts      100 % 

AMETEK International C.V.

   Netherlands      87.72 % 

AMETEK Holdings B.V.

   Netherlands      100 % 

AMETEK Denmark A/S

   Denmark      100 % 

AMETEK European Holdings GmbH

   Germany      100 % 

AMETEK Italia S.r.l.

   Italy      100 % 

AMETEK Holdings de Mexico, S. de R.L.

   Mexico      50 % 

AMETEK Latin America Holding Company S.à r.l.

   Luxembourg      100 % 

AMETEK Mexico Holding Company, LLC

   Delaware      100 % 

AMETEK Lamb Motores de Mexico, S. de R.L. de C.V.

   Mexico      99.99 % 

AMETEK do Brasil Ltda.

   Brazil      99 % 

AMETEK Europe L.L.C.

   Delaware      100 % 

AMETEK UK Limited Partnership

   United Kingdom      96.9 % 

AMETEK (Barbados) SRL

   Barbados      100 % 

AMETEK European Holdings Limited

   United Kingdom      100 % 

AMETEK Elektromotory, s.r.o

   Czech Republic      99.97 % 

AMETEK Singapore Private Ltd.

   Singapore      100 % 

Amekai Singapore Private Ltd.

   Singapore      50 % 

Amekai Meter (Xiamen) Co., Ltd.

   China      100 % 

Amekai Taiwan Co., Ltd.

   Taiwan      50 % 

AMETEK Commercial Enterprise Shanghai

   China      100 % 

AMETEK Engineered Materials Sdn. Bhd. 

   Malaysia      100 % 



--------------------------------------------------------------------------------

AMETEK Instruments India Private Limited

   India                                  100 % 

AMETEK Motors Asia Pte. Ltd.

   Singapore      100 % 

AMETEK Industrial Technology (Shanghai) Co., Ltd.

   China      100 % 

Haydon Linear Motors (Changzhou) Co., Ltd.

   China      100 % 

AMETEK Global Tubes, LLC

   Delaware      100 % 

Tubes Holdco Limited

   United Kingdom      100 % 

Fine Tubes Limited

   United Kingdom      100 % 

Superior Tube Company, Inc.

   Pennsylvania      100 % 

EMA Holdings UK Limited

   United Kingdom      100 % 

AMETEK Aerospace & Defense Group UK Ltd

   United Kingdom      100 % 

AEM Limited

   United Kingdom      100 % 

AMETEK Airtechnology Group Limited.

   United Kingdom      100 % 

Airtechnology Pension Trustees Limited

   United Kingdom      100 % 

Muirhead Aerospace Limited

   United Kingdom      100 % 

AMETEK Instruments Group UK Limited

   United Kingdom      100 % 

AMETEK (GB) Limited

   United Kingdom      100 % 

Powervar Limited

   United Kingdom      100 % 

Taylor Hobson Limited

   United Kingdom      100 % 

Taylor Hobson Trustees Limited

   United Kingdom      100 % 

Solartron Metrology Limited

   United Kingdom      100 % 

AMETEK Kabushiki Kaisha

   Japan      100 % 

AMETEK Material Analysis Holdings GmbH

   Germany      100 % 

AMETEK Holdings SARL

   France      74 % 

Antavia SAS

   France      100 % 

CAMECA SAS

   France      96.15 % 

AMETEK GmbH

   Germany      31.99 % 

AMETEK Nordic AB

   Sweden      100 % 

Zygo Germany GmbH

   Germany      41.36 % 

AMETEK Germany GmbH

   Germany      100 % 

AMETEK Korea Co., Ltd.

   Korea      100 % 

CAMECA Instruments, Inc.

   New York      100 % 

Direl Holding GmbH

   Germany      100 % 

Direl GmbH

   Germany      100 % 

Dunkermotoren GmbH

   Germany      100 % 

AMETEK d.o.o. Subotica.

   Serbia      100 % 

Dunkermotoren Taicang Co., Ltd.

   China      100 % 

Motec GmbH

   Germany      100 % 

Motec Nordic ApS

   Denmark      100 % 

Motec France S.A.S.

   France      100 % 

Motec Asia Limited

   Hong Kong      100 % 

RETE Holding GmbH

   Switzerland      100 % 

AMETEK CTS GmbH

   Switzerland      100 % 

AMETEK CTS Europe GmbH

   Germany      100 % 

Frameflair Limited

   United Kingdom      100 % 

Milmega Limited

   United Kingdom      100 % 

SPECTRO Analytical Instruments GmbH

   Germany      100 % 

AMETEK Hong Kong Private Limited

   Hong Kong      100 % 

SPECTRO Analytical Instruments, Inc.

   Delaware      100 % 

SPECTRO Analytical Instruments (Pty) Ltd 

   South Africa      100 % 



--------------------------------------------------------------------------------

OOO “AMETEK”

   Russia      99 % 

AMETEK Russia (UK) Limited

   United Kingdom                                  100 % 

AMETEK S.A.S.

   France      76.7 % 

AMETEK S.r.l.

   Italy      70 % 

EMA Finance 1 LLC

   Delaware      100 % 

EMA Finance 2 LLC

   Delaware      100 % 

Land Instruments International Ltd.

   United Kingdom      100 % 

Nu Instruments Limited

   United Kingdom      100 % 

Nu Instruments Asia Ltd.

   Hong Kong      100 % 

Nu Instruments (Beijing) Co. Ltd.

   China      100 % 

Taylor Hobson Inc.

   Delaware      100 % 

EMA MX, LLC

   Delaware      100 % 

AMETEK Finland Oy

   Finland      100 % 

AMETEK PIP Holdings, Inc.

   Delaware      100 % 

AMETEK Land, Inc.

   Delaware      100 % 

AMETEK Precitech, Inc.

   Delaware      100 % 

AMETEK (Thailand) Co., Ltd.

   Thailand      99.999 % 

Creaform U.S.A. Inc.

   Delaware      100 % 

Crystal Engineering Corporation

   California      100 % 

NewAge Testing Instruments, Inc.

   Pennsylvania      100 % 

Patriot Sensors & Controls Corporation

   Delaware      100 % 

Reichert, Inc.

   Delaware      100 % 

SSH Non-Destructive Testing, Inc.

   Delaware      100 % 

Amptek, Inc.

   Delaware      100 % 

Technical Manufacturing Corporation

   Delaware      100 % 

AMETEK VIS-K, Inc.

   Delaware      100 % 

Atlas Material Holdings Corporation

   Delaware      100 % 

Atlas Material Testing Technology L.L.C.

   Delaware      100 % 

Atlas Netherlands AcquisitionCo Coöperatief U.A.

   Netherlands      99.99 % 

Atlas Material Testing Technology GmbH

   Germany      100 % 

Atlas Material Testing Technology BV

   Netherlands      100 % 

Atlas Material Testing Technology (India) Private Limited

   India      100 % 

EMA Holdings, LLC

   Delaware      100 % 

MCG Acquisition Corporation

   Minnesota      100 % 

TPM Russia, Inc.

   Delaware      100 % 

Zygo Corporation

   Delaware      100 % 

AMETEK Taiwan Co. Ltd.

   Taiwan      50.5 % 

Six Brookside Drive Corporation.

   Connecticut      100 % 

Zemetrics, Inc.

   Delaware      100 % 

Zygo Pte Ltd.

   Singapore      100 % 

ZygoLamda Metrology Instrument (Shanghai) Co., Ltd.

   China      100 % 

Zygo Richmond Corporation

   Delaware      100 % 

FMH Intermediate LLC

   Delaware      100 % 

FMH Holdings Corp.

   Delaware      100 % 

FMH Aerospace Corp.

   California      100 % 

MOCON, Inc

   Minnesota      100 % 

MOCON Europe Sàrl

   Luxembourg      100 % 

MOCON Europe A/S

   Denmark      100 % 

AMETEK Instrumentos, S.L.

   Spain      100 % 

MOCON (Shanghai) Trading Co., Ltd.

   China      100 % 

O’Brien Superior Holding Co., Inc. 

   Delaware      100 % 



--------------------------------------------------------------------------------

O’Brien Holding Co., Inc.

   Delaware                                  100 % 

OBCORP LLC.

   Missouri      100 % 

OBCORP International LLC

   Missouri      100 % 

CARDINALUHP LLC

   Missouri      100 % 

Universal Analyzers Inc.

   Nevada      100 % 

Rauland-Borg (Canada) Inc.

   Canada      100 % 

Rauland-Borg Corporation

   Illinois      100 % 

Modern Field Holdings, Inc.

   British Virgin Islands      7.6 % 

Rauland-Borg Corporation of Florida

   Delaware      100 % 

Responder Systems Corporation

   California      100 % 

Rotron Incorporated

   New York      100 % 

AMETEK Technical & Industrial Products, Inc.

   Minnesota      51.9 % 

Seiko EG&G Co. Ltd.

   Japan      49 % 

Solidstate Controls, LLC

   Delaware      100 % 

HDR Power Systems, LLC

   Delaware      100 % 

Solidstate Controls, Inc. de Argentina S.R.L.

   Argentina      90 % 

Solidstate Controls Mexico, S.A. de C.V.

   Mexico      99.998 % 

Sound Com Corporation

   Ohio      100 % 

Vision Research, Inc.

   Delaware      100 % 

Vision Research Europe B.V.

   Netherlands      100 % 

Vision Research srl

   Romania      100 % 

 

*

Exclusive of directors’ qualifying shares and shares held by nominees as
required by the laws of the jurisdiction of incorporation.



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

AMETEK, Inc.



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

None



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:                                          
                           2. Assignee:   
                                                                     [and is an
Affiliate/Approved Fund of [identify Lender]1] 3. Borrowers:   

AMETEK, Inc. and certain Foreign Subsidiary Borrowers

4. Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement 5. Credit Agreement:    The Amended and
Restated Credit Agreement dated as of September 22, 2011, as amended and
restated as of March 10, 2016, and as further amended and restated as of
October 30, 2018, among AMETEK, Inc., the Foreign Subsidiary Borrowers from time
to time parties thereto, the Lenders parties thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent, and the other agents parties thereto

 

 

1 

Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of

Commitment/Loans for all

Lenders

  

Amount of Commitment/Loans

Assigned

  

Percentage Assigned of

Commitment/Loans2

$    $    % $    $    % $    $    %

7. The Assignee confirms by checking the relevant box that the person
beneficially entitled to interest payable to that Assignee in respect of an
advance under a Loan Document is:

 

  ☐

not a Qualifying Lender;

 

  ☐

a Qualifying Lender (other than a Treaty Lender); or

 

  ☐

a Treaty Lender;

and, if applicable, is:

 

  ☐

a company resident in the United Kingdom for United Kingdom tax purposes; or

 

  ☐

a partnership each member of which is:

 

  (i)

a company so resident in the United Kingdom; or

 

  (ii)

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which is required to bring
into account in computing its chargeable profits (for the purposes of section 19
of the Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the Corporation
Tax Act 2009; or

 

  ☐

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of an advance under a Finance Document in computing
the chargeable profits (for the purposes of section 19 of the Corporation Tax
Act 2009) of that company.

 

2 

Set forth, so at least 9 decimals, as percentage of the Commitment/Loans of all
Lenders thereunder.

 

2



--------------------------------------------------------------------------------

Effective Date:                              , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, its Subsidiaries and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
[and Issuing Bank] By:  

 

  Title: [Consented to:] [OTHER ISSUING BANK(S)] By:  

 

  Title: [Consented to:]3

 

3 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

3



--------------------------------------------------------------------------------

AMETEK, INC. By:  

 

  Title:

 

4



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, (iv) any requirements under applicable law for the
Assignee to become a lender under the Credit Agreement or to charge interest at
the rate set forth therein from time to time or (v) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, any arranger of the credit facilities
evidenced by the Credit Agreement or any other Lender and their respective
Related Parties, and (v) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, any
arranger of the credit facilities evidenced by the Credit Agreement, the
Assignor or any other Lender and their respective Related Parties, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.



--------------------------------------------------------------------------------

Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment and Assumption by any
Approved Electronic Platform shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B-1

OPINION OF U.S. COUNSEL FOR THE LOAN PARTIES



--------------------------------------------------------------------------------

EXHIBIT B-2

OPINION OF DUTCH COUNSEL FOR THE LOAN PARTIES



--------------------------------------------------------------------------------

EXHIBIT B-3

OPINION OF UNITED KINGDOM COUNSEL FOR THE LOAN PARTIES



--------------------------------------------------------------------------------

EXHIBIT B-4

OPINION OF CANADIAN COUNSEL FOR THE LOAN PARTIES



--------------------------------------------------------------------------------

EXHIBIT B-5

OPINION OF GERMAN COUNSEL FOR THE LOAN PARTIES



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated                     , 20         (this
“Supplement”), by and among each of the signatories hereto, to the Amended and
Restated Credit Agreement, dated as of September 22, 2011, as amended and
restated as of March 10, 2016, and as further amended and restated as of
October 30, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among AMETEK, Inc. (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.21; and

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Commitment increased by $[                    ], thereby making the aggregate
amount of its total Commitments equal to $[                    ]] [and]
[participate in a tranche of Incremental Term Loans with a commitment amount
equal to $[                    ] with respect thereto].

2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:  

                          

Name: Title:

 

Accepted and agreed to as of the date first written above: AMETEK, INC. By:  

                                      

Name: Title: Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

 

Name: Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated                     , 20         (this
“Supplement”), by and among each of the signatories hereto, to the Amended and
Restated Credit Agreement, dated as of September 22, 2011, as amended and
restated as of March 10, 2016, and as further amended and restated as of
October 30, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among AMETEK, Inc. (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.21 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[                    ]] [and] [a commitment with respect to
Incremental Term Loans of $[                    ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[                    ]



--------------------------------------------------------------------------------

4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:  

                                                              

Name: Title:

 

Accepted and agreed to as of the date first written above: AMETEK, INC. By:  

                                                                   

Name: Title: Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

                                                                   

Name: Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

AMETEK, INC.

CERTAIN FOREIGN SUBSIDIARY BORROWERS

AMENDED AND RESTATED CREDIT FACILITY

Dated as of September 22, 2011

as amended and restated as of March 10, 2016

as further amended and restated as of October 30, 2018

LIST OF CLOSING DOCUMENTS1

A. LOAN DOCUMENTS

 

1.

Amended and Restated Credit Agreement (the “Credit Agreement”) by and among
AMETEK, Inc., a Delaware corporation (the “Company”), the Foreign Subsidiary
Borrowers from time to time parties thereto (collectively with the Company, the
“Borrowers”), the institutions from time to time parties thereto as Lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility to the Borrowers from the Lenders in an initial
aggregate principal amount of $1,500,000,000.

SCHEDULES

 

Schedule 2.01A   —    Commitments Schedule 2.01B   —    Letter of Credit
Commitments Schedule 2.06   —    Existing Letters of Credit Schedule 3.01   —   
Subsidiaries Schedule 6.01   —    Existing Indebtedness Schedule 6.02   —   
Existing Liens EXHIBITS Exhibit A   —    Form of Assignment and Assumption
Exhibit B-1   —    Form of Opinion of Loan Parties’ U.S. Counsel Exhibit B-2   —
   Form of Opinion of Loan Parties’ Dutch Counsel Exhibit B-3   —    Form of
Opinion of Loan Parties’ United Kingdom Counsel Exhibit B-4   —    Form of
Opinion of Loan Parties’ Canadian Counsel Exhibit B-5   —    Form of Opinion of
Loan Parties’ German Counsel Exhibit C   —    Form of Increasing Lender
Supplement Exhibit D   —    Form of Augmenting Lender Supplement Exhibit E   —
   List of Closing Documents Exhibit F-1   —    Form of Borrowing Subsidiary
Agreement Exhibit F-2   —    Form of Borrowing Subsidiary Termination

 

 

1

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Company and/or
Company’s counsel.



--------------------------------------------------------------------------------

           Exhibit G-1   —    Form of U.S. Tax Certificate (Foreign Lenders That
Are Not Partnerships)   Exhibit G-2   —    Form of U.S. Tax Certificate (Foreign
Participants That Are Not Partnerships)   Exhibit G-3   —    Form of U.S. Tax
Certificate (Foreign Participants That Are Partnerships)   Exhibit G-4   —   
Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)   Exhibit
H-1   —    Form of Borrowing Request   Exhibit H-2   —    Form of Interest
Election Request   Exhibit I   —    Form of Note

 

2.

Notes executed by the initial Borrowers in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

B. CORPORATE DOCUMENTS

 

3.

Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of each Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Credit Agreement.

 

4.

Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

C. OPINIONS

 

5.

Opinion of Pepper Hamilton LLP, U.S. counsel for the Loan Parties.

 

6.

Opinion of CMS Derks Star Busmann, Dutch counsel for the Loan Parties.

 

7.

Opinion of CMS Cameron McKenna LLP, United Kingdom counsel for the Loan Parties.

 

8.

Opinion of McCarthy Tétrault LLP, Canadian counsel for the Loan Parties.

 

9.

Opinion of CMS Hasche Sigle, German counsel for the Loan Parties.

D. CLOSING CERTIFICATES AND MISCELLANEOUS

 

10.

A Certificate signed by the President, a Vice President or a Financial Officer
of the Company certifying the following: (i) all of the representations and
warranties of the Company set forth in the Credit Agreement are true and correct
in all material respects (or, in the case of any

 

2



--------------------------------------------------------------------------------

  representation or warranty qualified by materiality or Material Adverse
Effect, in all respects) (except to the extent any such representation or
warranty expressly relates to any earlier and/or specific date, in which case
such representation and warranty shall be true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) as of such earlier
and/or specific date) and (ii) no Default or Event of Default has occurred and
is then continuing.

 

3



--------------------------------------------------------------------------------

EXHIBIT F-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [_____], among AMETEK, Inc., a
Delaware corporation (the “Company”), [Name of Foreign Subsidiary Borrower], a
[__________] (the “New Borrowing Subsidiary”), and JPMorgan Chase Bank, N.A. as
Administrative Agent (the “Administrative Agent”).

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September 22, 2011, as amended and restated as of March 10, 2016, and as
further amended and restated as of October 30, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Foreign Subsidiary Borrowers from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A. as
Administrative Agent. Capitalized terms used herein but not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans to certain Foreign Subsidiary
Borrowers (collectively with the Company, the “Borrowers”), and the Company and
the New Borrowing Subsidiary desire that the New Borrowing Subsidiary become a
Foreign Subsidiary Borrower. In addition, the New Borrowing Subsidiary hereby
authorizes the Company to act on its behalf as and to the extent provided for in
Article II of the Credit Agreement. [Notwithstanding the preceding sentence, the
New Borrowing Subsidiary hereby designates the following officers as being
authorized to request Borrowings under the Credit Agreement on behalf of the New
Subsidiary Borrower and sign this Borrowing Subsidiary Agreement and the other
Loan Documents to which the New Borrowing Subsidiary is, or may from time to
time become, a party: [______________].]

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
on and as of the date hereof, other than representations given as of a
particular date, in which case they shall be true and correct as of that date.
[The Company and the New Borrowing Subsidiary further represent and warrant that
the execution, delivery and performance by the New Borrowing Subsidiary of the
transactions contemplated under this Agreement and the use of any of the
proceeds raised in connection with this Agreement will not contravene or
conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).] [INSERT OTHER PROVISIONS REASONABLY REQUESTED
BY ADMINISTRATIVE AGENT OR ITS COUNSELS]1 The Company agrees that the Guarantee
of the Company contained in the Credit Agreement will apply to the Obligations
of the New Borrowing Subsidiary. Upon execution of this Agreement by each of the
Company, the New Borrowing Subsidiary and the Administrative Agent, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Foreign Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.

[If a Dutch Borrower is represented by an attorney in connection with the
signing and/or execution of the Credit Agreement and/or any other Loan Document
it is hereby expressly acknowledged and accepted by the parties to the Credit
Agreement and/or any other Loan Document that the existence

 

1 

To be included only if a New Borrowing Subsidiary will be a Borrower organized
under the laws of England and Wales.



--------------------------------------------------------------------------------

and extent of the attorney’s authority and the effects of the attorney’s
exercise or purported exercise of his or her authority shall be governed by the
laws of the Netherlands.]2

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

[Signature Page Follows]

 

 

2 

To be included only if a New Borrowing Subsidiary will be a Borrower organized
under the laws of the Netherlands.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

AMETEK, INC. By:  

                                                              

  Name:   Title: [NAME OF NEW BORROWING SUBSIDIARY] By:  

                                                                   

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

                                                                   

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.

as Administrative Agent

for the Lenders referred to below

1 Chase Tower

Chicago, Illinois 60603

Attention: [__________]

[Date]

Ladies and Gentlemen:

The undersigned, AMETEK, Inc. (the “Company”), refers to the Amended and
Restated Credit Agreement dated as of September 22, 2011, as amended and
restated as of March 10, 2016, and as further amended and restated as of
October 30, 2018 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Foreign Subsidiary
Borrowers from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

The Company hereby terminates the status of [______________] (the “Terminated
Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the Credit
Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

[Signature Page Follows]



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Very truly yours, AMETEK, INC. By:  

                                                                   

  Name:   Title:

 

Copy to:    JPMorgan Chase Bank, N.A.    270 Park Avenue    New York, New York
10017

 

2



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September 22, 2011, as amended and restated as of March 10, 2016, and as
further amended and restated as of October 30, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among AMETEK,
Inc. (the “Company”), the Foreign Subsidiary Borrowers from time to time party
thereto (collectively with the Company, the “Borrowers”), the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to any Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

                                              

Name:

Title:

Date: __________, 20[__]



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September 22, 2011, as amended and restated as of March 10, 2016, and as
further amended and restated as of October 30, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among AMETEK,
Inc. (the “Company”), the Foreign Subsidiary Borrowers from time to time party
thereto (collectively with the Company, the “Borrowers”), the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

                                              

Name:

Title:

Date: __________, 20[__]



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September 22, 2011, as amended and restated as of March 10, 2016, and as
further amended and restated as of October 30, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among AMETEK,
Inc. (the “Company”), the Foreign Subsidiary Borrowers from time to time party
thereto (collectively with the Company, the “Borrowers”), the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

                                              

Name:

Title:

Date: __________, 20[__]



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September 22, 2011, as amended and restated as of March 10, 2016, and as
further amended and restated as of October 30, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among AMETEK,
Inc. (the “Company”), the Foreign Subsidiary Borrowers from time to time party
thereto (collectively with the Company, the “Borrowers”), the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to any Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                                      

Name: Title: Date:                         , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn

Chicago, Illinois 60603

Attention: [__________]

Facsimile: [__________]]7

With a copy to:

[__________]

[__________]

Attention: [__________]

Facsimile: [__________]

Re: AMETEK, Inc.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September 22, 2011, as amended and restated as of March 10, 2016, and as
further amended and restated as of October 30, 2018 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AMETEK, Inc. (the “Company”), the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The [undersigned Borrower][Company, on behalf of [Foreign Subsidiary Borrower],]
hereby gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Borrowing under the Credit Agreement, and in that connection the
[undersigned Borrower][Company, on behalf of [Foreign Subsidiary Borrower],]
specifies the following information with respect to such Borrowing requested
hereby:

 

1.

Name of Borrower: __________

 

2.

Aggregate principal amount of Borrowing:8 __________

 

3.

Date of Borrowing (which shall be a Business Day): __________

 

4.

Type of Borrowing (ABR or Eurocurrency): __________

 

7 

If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

8 

Not less than applicable amounts specified in Section 2.02(c).



--------------------------------------------------------------------------------

5.

Interest Period and the last day thereof (if a Eurocurrency Borrowing):9
__________

 

6.

Agreed Currency: __________

 

7.

Location and number of the applicable Borrower’s account or any other account
agreed upon by the Administrative Agent and such Borrower to which proceeds of
Borrowing are to be disbursed: __________

[Signature Page Follows]

 

9 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

-2-



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]1 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

Very truly yours,

[COMPANY,

as the Company]

[FOREIGN SUBSIDIARY BORROWER,

as a Borrower]

By:  

                                  

Name: Title:

 

1 

To be included only for Borrowings on the Effective Date.



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn

Chicago, Illinois 60603

Attention: [_______]

Facsimile: ([__]) [__]-[_____]]1

Re: AMETEK, Inc.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of September 22, 2011, as amended and restated as of March 10, 2016, and as
further amended and restated as of October 30, 2018 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AMETEK, Inc. (the “Company”), the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The [undersigned Borrower][Company, on behalf of [Subsidiary Borrower],] hereby
gives you notice pursuant to Section 2.08 of the Credit Agreement that it
requests to [convert][continue] an existing Borrowing under the Credit
Agreement, and in that connection the [undersigned Borrower][Company, on behalf
of [Foreign Subsidiary Borrower],] specifies the following information with
respect to such [conversion][continuation] requested hereby:

 

1.

List Borrower, date, Type, principal amount, Agreed Currency and Interest Period
(if applicable) of existing Borrowing: ________

 

2.

Aggregate principal amount of resulting Borrowing: __________

 

3.

Effective date of interest election (which shall be a Business Day): __________

 

4.

Type of Borrowing (ABR or Eurocurrency): __________

 

5.

Interest Period and the last day thereof (if a Eurocurrency Borrowing):2
__________

 

6.

Agreed Currency: __________

 

1 

If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

2 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

Very truly yours, [COMPANY, as the Company]

[FOREIGN SUBSIDIARY BORROWER,

as a Borrower]

By:  

                              

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF] NOTE

October 30, 2018

FOR VALUE RECEIVED, the undersigned, [COMPANY][FOREIGN SUBSIDIARY BORROWER], a
[                    ] (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY
to [NAME OF LENDER] (the “Lender”) the aggregate unpaid Dollar Amount of all
Loans made by the Lender to the Borrower pursuant to the “Credit Agreement” (as
defined below) on the Maturity Date or on such earlier date as may be required
by the terms of the Credit Agreement. Capitalized terms used herein and not
otherwise defined herein are as defined in the Credit Agreement.

The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement. Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the undersigned Borrower hereunder or under the Credit Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Amended and Restated Credit Agreement dated as of September 22,
2011, as amended and restated as of March 10, 2016, and as further amended and
restated as of October 30, 2018, by and among the Borrower, [Company, the
other][the] Foreign Subsidiary Borrowers from time to time parties thereto, the
financial institutions from time to time parties thereto as Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
The Credit Agreement, among other things, (i) provides for the making of Loans
by the Lender to the Borrower from time to time in an aggregate amount not to
exceed at any time outstanding the Dollar Amount of such Lender’s Commitment,
the indebtedness of the Borrower resulting from each such Loan to it being
evidenced by this Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments of the principal hereof prior to the maturity hereof upon the terms
and conditions therein specified.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns. The Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower.

This Note shall be construed in accordance with and governed by the law of the
State of New York.

*****



--------------------------------------------------------------------------------

[__________] By:  

                              

Name: Title:

Note



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

  

Amount of
Loan

  

Type of

Loan Currency

  

Interest
Period/Rate

  

Amount of
Principal
Paid or
Prepaid

  

Unpaid
Principal
Balance

  

Notation
Made By